Exhibit 10.05



 

CONFIDENTIAL

 



CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 



LICENSE AGREEMENT REGARDING DIESEL FUEL IN THE EU

 

This License Agreement regarding Diesel Fuel in the EU (the “Agreement”) is
entered into on March 21, 2016 (the “Effective Date”) by and among AMYRIS, INC.,
a corporation organized and existing under the laws of the state of Delaware,
United States of America, with its principal place of business at 5885 Hollis
Street, Suite 100, Emeryville, California 94608 (“AMYRIS”), and Total Energies
Nouvelles Activités USA, a société par actions simplifiée organized under the
laws of the Republic of France, with its principal place of business at 24 Cours
Michelet, 92800 Puteaux, France (“TOTAL”). AMYRIS and TOTAL may each be referred
to herein individually as a “Party,” and collectively as the “Parties.”

 

BACKGROUND

 

WHEREAS, AMYRIS and Total Gas & Power USA Biotech, Inc. entered into a
technology license, research, development, commercialization and collaboration
relationship pursuant to that certain Technology License, Development, Research
and Collaboration Agreement, dated as of June 21, 2010 (the “Original
Collaboration Agreement”), which Original Collaboration Agreement was assigned
by Total Gas & Power USA Biotech, Inc. to TOTAL (then known as Total Gas & Power
USA SAS) by letter agreement dated January 11, 2011;

 

WHEREAS, AMYRIS and TOTAL entered into an amendment of the Original
Collaboration Agreement as of November 23, 2011 (“First Amendment”), and
subsequently further amended the Original Collaboration Agreement effective as
of July 31, 2012, (“Original Second Amendment”), which amendment superseded the
First Amendment with respect to the matters set forth therein and contemplated
that AMYRIS would grant to a joint venture entity certain licenses and other
rights to use certain intellectual property of AMYRIS to Make and Sell JV
Products (as defined in the Original Second Amendment) and conduct certain
related activities, in each case, according to the terms and conditions set
forth in a license agreement;

 

WHEREAS, on November 29, 2013, AMYRIS and TOTAL established Total Amyris
BioSolutions, B.V., a joint venture entity (“JVCO”), in order to develop and
commercialize JV Products as contemplated in the Original Second Amendment, and
in connection with the establishment of JVCO: (i) AMYRIS entered into a license
agreement with JVCO, effective as of December 2, 2013 (“JVCO License
Agreement”), granting to JVCO the contemplated licenses and rights with respect
to the JV Products, and (ii) AMYRIS and TOTAL entered into a letter agreement to
clarify (x) the obligations of AMYRIS with regard to the restrictions to be
incorporated in its future agreements regarding the production and
commercialization of farnesene and/or farnesane and (y) Section 4.1 of the IP
License Agreement (as defined below);

 

WHEREAS, AMYRIS and TOTAL amended the Original Second Amendment effective as of
April 1, 2015, to authorize TOTAL to conduct certain hydrogenation activities
and to clarify the licenses to be granted by TOTAL to AMYRIS and JVCO regarding
intellectual property created from such activities (as amended, the “Second

 

 1 

CONFIDENTIAL



Amendment”, and the Original Collaboration Agreement, as amended by the First
Amendment and the Second Amendment, and as may be further amended from
time-to-time, the “Collaboration Agreement”).

 

WHEREAS, on the date of this Agreement, the Parties now wish to bifurcate the
rights previously granted to JVCO, with JVCO retaining the licenses and rights
under the JVCO License Agreement only with respect to JV Products for use as,
and in, jet fuels pursuant to the “Amended and Restated JVCO Jet Fuel License
Agreement” entered of even date herewith, and the licenses and rights under the
JVCO License Agreement with respect to JV Products for use as, and in, diesel
fuels reverting to AMYRIS except as provided herein;

 

WHEREAS, with regard to the reverted rights with respect to products for use as,
and in, diesel fuels, the Parties have agreed that AMYRIS would grant certain
licenses and rights to TOTAL and would retain the remainder of such rights for
itself and its Affiliates;

 

In order to make such license grants to TOTAL and to address certain related
matters, the Parties desire to enter into this Agreement, subject to the terms
and conditions hereof;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

Article 1.   DEFINITIONS

 

1.1              References to definitions in the Collaboration Agreement,
including the Second Amendment, are to such definitions as they exist as of the
Effective Date.

 

1.2              “Affiliate” shall have the meaning set forth in Section 1.1 of
the Collaboration Agreement; except that (i) Novvi LLC and its Affiliates
(collectively, “Novvi”) shall not be deemed an Affiliate of AMYRIS under this
Agreement unless AMYRIS’ equity ownership of a Novvi entity exceeds 50%, at
which time, the applicable Novvi entity(ies) will be considered an Affiliate of
AMYRIS for purposes of this Agreement, (ii) Company shall not be considered an
Affiliate of AMYRIS nor an Affiliate of TOTAL and neither TOTAL nor AMYRIS shall
be considered an Affiliate of Company, and (iii) SMA Indústria Química S.A and
its Affiliates (collectively, “SMA”) shall not be deemed an Affiliate of AMYRIS
under this Agreement unless AMYRIS’ equity ownership of an SMA entity exceeds
50%, at which time, the applicable SMA entity(ies) will be considered an
Affiliate of AMYRIS for purposes of this Agreement. For clarity, the Affiliates
of AMYRIS as of the Effective Date include: AMYRIS Fuels LLC, AB Technologies
LLC, and AMYRIS Brasil Ltda.

 

1.3              “AMYRIS Certification Materials” means the Diesel Certification
Materials (as defined in Section 7 of the Second Amendment) made or generated by
or on behalf of AMYRIS.

 2 

CONFIDENTIAL

 

1.4              “AMYRIS Family” means AMYRIS and its Affiliates.

 

1.5              “AMYRIS Farnesene Included IP” means any (i) AMYRIS Background
IP (as defined in the Collaboration Agreement) and any AMYRIS Non-Collaboration
IP (as defined in the Collaboration Agreement), in each case that is Controlled
by AMYRIS or its Affiliates as of the Second Amendment Date, and (ii) AMYRIS
Non-Collaboration IP developed after the Second Amendment Date (other than by a
Third Party Acquirer), in each case, that (x) encompass general means of
practicing synthetic biology or (y) are necessary or useful for the R&D
Activities (as defined in the Collaboration Agreement) contemplated in
connection with the Biofene Development Project.

 

1.6              “AMYRIS Farnesene Production IP” means any Farnesene Production
IP owned or Controlled by AMYRIS or its Affiliates (other than a Third Party
Acquirer).

 

1.7              “AMYRIS Hydrogenation IP” means any AMYRIS Background IP and
AMYRIS Non-Collaboration IP in each case that is Controlled by AMYRIS or its
Affiliates (other than a Third Party Acquirer) and is necessary or materially
useful in order to hydrogenate farnesene into farnesane.

 

1.8              “AMYRIS Included IP” shall have the meaning provided in
Section 1.4 of the Collaboration Agreement.

 

1.9              “AMYRIS Licensed IP” means, all Inventions to the extent owned
or Controlled by AMYRIS or its Affiliates (other than a Third Party Acquirer) as
of the Effective Date or at any time thereafter during the Term until thirty
(30) years following the Effective Date including, AMYRIS Technology (as defined
in Section 1.11 of the Collaboration Agreement), AMYRIS-Owned Collaboration IP
(as defined in Section 1.9 of the Collaboration Agreement), AMYRIS Hydrogenation
IP, AMYRIS-Owned Improvement Scope IP, AMYRIS’ interest in Jointly-Owned
Improvement Scope IP (as defined in Section 6.1(e) of the Collaboration
Agreement), Jointly Owned Collaboration IP (as defined in Section 6.1(d)(ii) of
the Collaboration Agreement), AMYRIS Farnesene Included IP and AMYRIS Production
IP (as defined herein), and any Invention(s) licensed to AMYRIS by Novvi
pursuant to the IP License Agreement entered by AMYRIS and Novvi on March 26,
2013 and amended on March 21, 2016, (the “IP License Agreement”), and subject to
the terms of Section 2.A(v) below, the AMYRIS Certification Materials, in each
case that is necessary or, in the case of the AMYRIS Farnesene Production IP,
useful (i) to develop and/or optimize the processes of making farnesene from the
Commercial Farnesene Strain and purifying it from the fermentation broth and
converting farnesene into farnesane and/or (ii) to Make and Sell (as defined in
Section 1.75 of the Collaboration Agreement) Licensed Products. For purposes of
this definition and for Sections 2(A)(i)(a), 2(A)(i)(c), 2(A)(i)(d), and 7(D),
an item of AMYRIS Licensed IP will be deemed to be necessary with respect to a
particular activity if it is actually used by TOTAL in carrying out such
activity.

 3 

CONFIDENTIAL

 

1.10          “AMYRIS-Owned Improvement Scope IP” means any and all Improvement
Scope IP that is owned by AMYRIS pursuant to Section 6.1(e) of the Collaboration
Agreement.

 

1.11          “Banked Strain” has the meaning set forth in Section 2.D hereof.

 

1.12          “Biofene Development Project” means the project and activities
described in the Biofene Development Project Plan.

 

1.13          “Biofene Development Project Plan” means the written Development
Project Plan agreed by AMYRIS and TOTAL for the research, development, and
scale-up production activities to be conducted pursuant to the Second Amendment
(as amended from time to time, if applicable, pursuant to the Collaboration
Agreement).

 

1.14          “Biofene Development Project Extension Agreement” means a written
contract between TOTAL and AMYRIS, negotiated pursuant to the process set forth
in Section 2.A(vii) hereof, under which the Parties extend the term of the
Biofene Development Project beyond July 31, 2016 to set forth the Strain
engineering and other activities AMYRIS will perform during such extension
period, and the payments TOTAL will make to AMYRIS for AMYRIS’s Biofene
Development Project-related activities during this extension period.

 

1.15          “By-Product” means any composition other than a Licensed Product
that is produced (and has been produced in greater than de minimis levels in a
manufacturing process that is at least a 300 liter scale) (a) as a direct
consequence of the manufacture of a Licensed Product by TOTAL or its Affiliates,
Subcontractors or sublicensees, and (b) except in the case of dead yeast cells,
with a weight that is less than 40% of the weight of the applicable Licensed
Product concurrently produced and, in each case, any composition resulting from
further purification processing.

 

1.16          “Change of Control” means the occurrence of any of the following
with respect to AMYRIS: (i) the consolidation of AMYRIS with, or the merger of
AMYRIS with or into, another “person” (as such term is used in Rule 13d-3 and
Rule 13d-5 of the Exchange Act), or the sale, lease, transfer, conveyance or
other disposition, in one or a series of related transactions, of all or
substantially all of the assets of the AMYRIS and its subsidiaries taken as a
whole, or the consolidation of another “person” with, or the merger of another
“person” into, AMYRIS, other than in each case pursuant to a transaction in
which the “persons” that “beneficially owned” (as such term is defined in Rule
13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, the Voting
Shares of AMYRIS immediately prior to the transaction “beneficially own”,
directly or indirectly, Voting Shares representing at least a majority of the
total voting power of all outstanding classes of voting stock of the surviving
or transferee person; (ii) the adoption by AMYRIS of a plan relating to the
liquidation or dissolution of AMYRIS, (iii) the consummation of any transaction
(including any merger or consolidation) the result of which is that any “person”
becomes the “beneficial owner” directly or indirectly, of more than 50% of the
Voting Shares of the AMYRIS (measured by voting power rather than number of
shares); or

 

 4 

CONFIDENTIAL



(iv) the first day on which a majority of the members of the AMYRIS board of
directors does not consist of Continuing Directors. As used in this definition,
“Voting Shares” of any Person means capital shares or capital stock of such
Person which ordinarily has voting power for the election of directors (or
persons performing similar functions) of such Person, whether at all times or
only so long as no senior class of securities has such voting power by reason of
any contingency. As used in this definition, “Continuing Director” means, as of
any date of determination, any member of the AMYRIS board of directors who (i)
was a member of the AMYRIS Board of Directors on July 31, 2012 or (ii) was
nominated for election or elected to the AMYRIS board of directors with the
approval of a majority of the Continuing Directors who were members of the
AMYRIS board of directors at the time of such nomination or election and who
voted with respect to such nomination or election; provided that a majority of
the members of the AMYRIS board of directors voting with respect thereto shall
at the time have been Continuing Directors. Notwithstanding the foregoing, an
AMYRIS Change of Control shall not be deemed to have occurred in connection with
(A) any acquisition of Amyris by TENA USA (or any of its Affiliates) or (B) any
change in the board of directors of AMYRIS such that it is no longer composed of
a majority of Continuing Directors if any designee of TENA USA (or any of its
Affiliates) to the board of directors of AMYRIS approves the nomination or
election of any member of the board of directors of AMYRIS that is not a
Continuing Director or if TENA USA (or any of its Affiliates) votes any Voting
Shares in favor of the election of any member of the board of directors of
AMYRIS that is not a Continuing Director.

 

1.17          “Commercial Farnesene Strain” means any Commercial Strain (as
defined in Section 1.25 of the Collaboration Agreement) designed for the
production of farnesene.

 

1.18          “Commercial Scale” means with respect to a particular Commercial
Farnesene Strain, the use of such Strain to reproducibly produce farnesene of
commercially quality in commercial quantities and at commercially reasonable
cost, as shown by production of [*].

 

1.19          “Commercial Technology Transfer Package” has the meaning set forth
in Section 2.D(i).

 

1.20          “Confidential Information” has the meaning set forth in Section
6.A hereof.

 

1.21          “Control” or “Controlled” means, with respect to any Invention,
Patent or other intellectual property right, that the applicable Party or its
Affiliates owns or has a license to such Invention, Patent or other intellectual
property right and such applicable Party or its Affiliates has the ability to
disclose the same to the other Party and to grant the other Party a license or a
sublicense (as applicable) under the same as provided in this

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 5 

CONFIDENTIAL



Agreement without violating the terms of any agreement or other arrangement with
any Third Party.

 

1.22          “Diesel Product” means one or more fermentation-produced
isoprenoid(s) that may or may not be hydrogenated or hydroprocessed, which when
blended with petroleum diesel, meet the ASTM D975 specification, the EN590
European standard or the equivalent of (or successor to) either such standard,
in each case, for use as a diesel fuel.

 

1.23          “Dispute” means any dispute, claim or controversy that arises
between the Parties in connection with this Agreement or any agreement or
instrument delivered in connection herewith, or the negotiation, execution,
interpretation, breach, termination invalidity or enforcement hereof or thereof.

 

1.24          “Executive Officers” means (a) in the case of AMYRIS, the Chief
Commercial Officer or such other officer designated in writing by the Chief
Executive Officer, and (b) in the case of TOTAL, an executive officer nominated
by TOTAL at the time of the Dispute.

 

1.25          “Farnesane Diesel Product” means a Diesel Product that is
farnesane, wherein the isoprenoid is farnesene.

 

1.26          “Farnesene Production IP” means any and all (a) AMYRIS Farnesene
Included IP, (b) Collaboration IP and (c) Improvement Scope IP, in each case
that is necessary or useful to (i) produce farnesene from fermentation of a
Farnesene Strain or (ii) purify such farnesene from the fermentation medium to
hydrogenation grade.

 

1.27          “Farnesene Strain” means any Strain that produces farnesene.

 

1.28          “Field” means diesel fuel applications.

 

1.29          “Governmental Entity” shall have the meaning set forth in
Section 1.54 of the Collaboration Agreement.

 

1.30          “Improvement Scope IP” means any and all Inventions that are
conceived or reduced to practice on or after the Effective Date of the
Collaboration Agreement by (a) any employee, agent or Third Party contractor of
TOTAL or any of its Affiliates, (b) any employee, agent or Third Party
contractor of AMYRIS or any of its Affiliates, or (c) any of the foregoing
jointly, in each case, in the performance of Improvement Scope Activities (x)
during the term of the Collaboration Agreement or (y) during the term that a
Licensed Product is being commercialized by TOTAL.

 

1.31          “Indemnified Party” has the meaning set forth in Section 5.A(iii)
hereof.

 

1.32          “Indemnifying Party” has the meaning set forth in Section 5.A(iii)
hereof.

 

1.33          “Infringement” has the meaning set forth in Section 3.D(i) hereof.

 

 6 

CONFIDENTIAL



1.34          “Initial Package” has the meaning in Section 2.D(iii)(a) hereof.

 

1.35          “Intermediate Strain(s)” means, at a given point in time, (i) the
Farnesene Strain then most recently used by AMYRIS for the commercial
Manufacture of farnesene, if any, and (ii) up to ten (10) other Strains
developed in the Biofene Development Project that are most likely to achieve the
goals of the Biofene Development Project. The four Intermediate Strains to be
initially escrowed as part of the Initial Package have been selected by the
Management Committee (as defined in the Collaboration Agreement). The Management
Committee pursuant to the Second Amendment may periodically designate additional
Intermediate Strain(s) for inclusion as Banked Strains to replace any or all of
the four (4) initial Banked Strains, provided that if the Management Committee
is unable to agree upon whether a particular Strain should be designated as an
Intermediate Strain, then the TOTAL representative(s) to the Management
Committee shall have the right to make such decision with respect to eight (8)
(but not more) of the subject Strains but in no event may the TOTAL
representatives(s) designate more than eight (8) Strains for escrow.
Notwithstanding the above, at any given time, there shall be no more than
fourteen (14) Banked Strains.

 

1.36          “Invention(s)” means, whether or not patentable, any inventions,
information, technology, methods, compositions of matter, formulae and other
subject matter (including all related software, workflow, apparatus or
arrangement of apparatuses, knowledge database systems, processes, systems and
technology for the design, selection, engineering, development and manufacture
of Strains, Compounds or Products (each, as defined in the Collaboration
Agreement), the Strains and the Compounds and the Products themselves,
chemistry, process engineering, materials transformation, Strain or Compound or
Product specifications, know-how, trade secrets, improvements and all
intellectual property rights therein or pertaining thereto.

 

1.37          “IP License Agreement” has the meaning set forth in Section 1.10.

 

1.38          “Knowledge” means actual or constructive knowledge of any officer
of AMYRIS.

 

1.39          “Known By-Product” means a By-Product that is specified on Exhibit
D as of the Effective Date or added to Exhibit D in accordance with Section 2.H.

 

1.40          “Legal Requirement” means, with respect to any Party, any federal,
state or local law, constitution, treaty, ordinance, code, edict, writ, decree,
rule, regulation, judgment, ruling, injunction or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Entity that is binding upon or applicable to such
Party, including Environmental Laws (as defined in the Collaboration Agreement)
and any of the foregoing applicable to genetically modified microorganisms,
related to food, drugs, health or safety.

 

1.41          “Licensed Product” means (i) farnesene or farnesane for use in
Diesel Product and (ii) Farnesane Diesel Product.

 7 

CONFIDENTIAL

 

1.42          “Lien” means any security interest, pledge, mortgage, lien,
charge, adverse claim of ownership or use, or other encumbrance of any kind.

 

1.43          “Manufacture” means make and have made (including practicing and
using for the foregoing purposes).

 

1.44          “Negotiation Period for Biofene Development Project Extension”
means the ninety (90) day period described in Section 2.A(vii).

 

1.45          “Patent(s)” means (a) all national, regional and international
patents and patent applications, including provisional patent applications; (b)
all patent applications filed either from a patent or patent application
described in clause (a) or from an application claiming priority to a patent or
patent application described in clause (a), including divisionals,
continuations, continuations-in-part, provisionals, converted provisionals, and
continued prosecution applications; (c) any and all patents that have issued or
in the future issue from the foregoing patent applications (clauses (a) and
(b)), including utility models, petty patents and design patents and
certificates of invention; (d) any and all extensions or restorations by
existing or future extension or restoration mechanisms, including revalidations,
reissues, re-examinations and extensions (including any supplementary protection
certificates and the like) of the foregoing patents or patent applications
(clauses (a), (b) and (c)); and (e) any similar rights, including so-called
pipeline protection, or any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions to any such
foregoing patent applications and patents.

 

1.46          “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency of a government.

 

1.47          “Potential Third Party Conflict” has the meaning set forth in
Section 2.H(ii).

 

1.48          “Program Strain” means a Commercial Strain (as defined in Section
1.25 of the Collaboration Agreement) designed for the production of farnesene
that satisfies the criteria of a Commercial Farnesene Strain.

 

1.49          “Second Amendment Date” means July 30, 2012.

 

1.50          “Strain” means any microorganism, including bacteria, yeast,
higher fungi and algae, that is tested, modified or optimized to produce
compounds according to the alteration of metabolic pathways, including AMYRIS’
genetically modified yeast strain that includes the Mevalonate Pathway (as
defined in the Collaboration Agreement) from which it is capable of making an
isoprenoid compound.

 

1.51          “Strain Improvement Technology” means any Invention Controlled by
AMYRIS or its Affiliates (other than a Third Party Acquirer) that is necessary
or materially

 

 8 

CONFIDENTIAL



useful to perform strain engineering or other genetic manipulation (by any
means) in order to genetically manipulate any Strain(s) for the purpose of
developing or improving a Farnesene Strain.

 

1.52          “Subcontractor” has the meaning set forth in Section 2.C(ii)
hereof.

 

1.53          “Subject Third Party Agreement” shall have the meaning set forth
in Section 4.D(ii) hereof.

 

1.54          “Successful Commercial Transfer” means with respect to a
particular Commercial Farnesene Strain, the use of such Strain to reproducibly
produce farnesene at Commercial Scale.

 

1.55          “Term” has the meaning set forth in Section 7.A hereof.

 

1.56          “Territory” means the member countries of the European Union as of
the Effective Date, which countries are listed in Exhibit C hereto.

 

1.57          “Third Party” means a Person other than AMYRIS or TOTAL or an
Affiliate of AMYRIS or TOTAL.

 

1.58          “Third Party Acquirer” means (i) a Third Party that acquires
AMYRIS in a Change of Control or acquires substantially all of the assets of
AMYRIS and (ii) any Affiliates of such Third Party (other than the members of
AMYRIS Family as of immediately prior to the AMYRIS transaction described in
subparagraph (i)).

 

1.59          “Third Party Agreement” means any agreement that was entered or is
entered by AMYRIS with a Third Party pursuant to which AMYRIS obtained or
obtains a license, with the right to sublicense, of any Inventions, including
without limitation Patents, within the AMYRIS Licensed IP.

 

1.60          “Third Party Conflict” has the meaning set forth in Section
2.H(i).

 

1.61          “TOTAL Indemnitees” has the meaning set forth in Section 5.A(ii)
hereof.

 

1.62          “TOTAL Strains” means the Commercial Farnesene Strain(s), the
Intermediate Strain(s) and any other Strains that are genetic manipulations or
modifications of any of the foregoing.

 

1.63          “TOTAL Independent Strain Engineering Patents” means any issued
Patent owned by TOTAL or a wholly-owned Affiliate of TOTAL with respect to an
Invention conceived or reduced to practice by or on behalf of TOTAL in
connection with the exercise of the license granted in Section 2.A(i)(b) of this
Agreement that claims (a) a Strain including a Mevalonate Pathway that produces
one or more isoprenoid compounds, or (b) methods of using such Strain outside
the Field.

 

 9 

CONFIDENTIAL



Article 2.   LICENSE GRANT AND RELATED TERMS

 

A.                License to Make and Sell Licensed Products.

 

(i)            License Grants. Subject to Section 2.F below and Article 7,
AMYRIS and its Affiliates hereby grant to TOTAL the following perpetual and
irrevocable licenses, with the right to sublicense through multiple tiers
pursuant to Section 2.C below, for the Licensed Products:

 

(a)                   a non-exclusive, worldwide (subject to Section 2.E(iv)
below), royalty-free (subject to Section 2.B below) right and license under the
AMYRIS Licensed IP in each case that is necessary or, in the case of the AMYRIS
Farnesene Production IP, useful to develop and/or optimize the processes of
making farnesene from a Commercial Farnesene Strain, purify farnesene from the
fermentation broth, and convert farnesene into farnesane, in each case solely
for TOTAL to exercise its licenses under clauses (c) and (d) below;

 

(b)                  a non-exclusive, worldwide (subject to Section 2.E(iv)
below), royalty-free (subject to Section 2.B below) right and license under the
Strain Improvement Technology to optimize and/or engineer, by any means, any
Farnesene Strain for use in the Field (including but not limited to Commercial
Farnesene Strains with performance characteristics that exceed Commercial
Scale), which license may be practiced upon the earliest to occur of the
following, but in no event before the expiration of the Biofene Development
Project: (1) AMYRIS fails to timely respond or declines to enter into
negotiations with TOTAL in respect of a Biofene Development Project Extension
Agreement under Section 2.A(vii), (2) the expiration of the Negotiation Period
to Extend the Biofene Development Project, but only if, the Parties have not
executed a Biofene Development Project Extension Agreement as of such
expiration, or (3) the expiration of the Biofene Development Project Extension
Agreement. Such license may be practiced for so long as TOTAL is pursuing the
development and/or Manufacture of farnesene for use in the Field;

 

(c)                   an exclusive (subject to Section 2.A(iii)(a)(1) and
2.A(iii)(b)), royalty-free (subject to Section 2.A(vi) and Section 2.B below)
right and license under the AMYRIS Licensed IP, in each case that is necessary
or, in the case of the AMYRIS Farnesene Production IP, useful, to import, offer
for sale and sell Licensed Products within the Territory for use in the Field;

 

(d)                                                               a
royalty-bearing (to be negotiated as described in the last sentence below),
right and license under the AMYRIS Licensed IP in each case that is necessary
or, in the case of the AMYRIS Farnesene Production IP, useful to Manufacture
Licensed Products (x) within the Territory and (y) outside the Territory
(subject to Section 2.E(iv) below), but, in each case, solely for purposes of
Manufacturing, importing, offering for sale, and selling such Licensed Products
in the Territory for use in the Field. The license granted under subsection (x)
shall be co-exclusive with AMYRIS while the license in (y) shall be
non-exclusive. Prior to Licensed Products first being Manufactured per the
license in this clause (c), TOTAL and AMYRIS will, in good faith, negotiate
commercially

 10 

CONFIDENTIAL

 

reasonable terms on a “most favored nation basis” for royalties to be paid to
AMYRIS by TOTAL on the sale of such Manufactured Licensed Product in the
Territory; and

 

(e)                   a non-exclusive, royalty-free (subject to Section 2.B
below) right and license under the AMYRIS Licensed IP, in each case, that is
necessary to offer for sale, sell and import any Known By-Product(s) for any
uses other than for use(s) precluded by Third Party Conflicts; provided,
however, that this license shall not expand any obligation that AMYRIS may have
to disclose the AMYRIS Licensed IP beyond what is set forth elsewhere in this
Agreement. For clarity, the production of By-Products by TOTAL or its
sublicensees or Subcontractors in connection with the practice of the right to
Manufacture Licensed Products pursuant to Section 2.A(d) above shall not be a
breach of this Agreement.

 

For clarity, there (i) shall be no volume or production limits on the foregoing
licenses set forth in clauses (a), (c), (d), and (e), and (ii) the licenses
granted in clauses (a)-(e) above include the right to Manufacture and, solely in
the Territory for use in the Field, sell farnesane made with farnesene produced
via the exercise of such licenses.

 

(ii)            Limited License. The licenses granted TOTAL above (a) allow it
to conduct licensed activities with respect to (x) the Licensed Products solely
for use in the Field and/or (y) Known By-Products (on a case-by-case basis)
solely for use outside the applicable Third Party Conflict(s), and (b) with
respect to Sections 2.A(i)(b), include the right to optimize or modify the
applicable TOTAL Strain(s) by any means. Upon termination of the license granted
in Section 2.A(i)(b), unless otherwise agreed in writing by the Parties, at
AMYRIS’ written request, TOTAL shall destroy all quantities of the Intermediate
Strain(s) and any Strains developed under such license based on or using the
Intermediate Strain(s) other than the Commercial Strain(s).

 

(iii)            AMYRIS Retained Rights; TOTAL’s ROFR regarding Certain AMYRIS
Manufacturing of Licensed Product in the EU. AMYRIS retains (a) rights to
Manufacture Licensed Products in the Territory but only for (1) sale within the
Territory to TOTAL or its designees and (2) use, offer for sale, and sale
outside of the Territory, (b) the right to import Licensed Products into the
Territory but only for sale to TOTAL and its designees, (c) rights to
Manufacture Licensed Products outside the Territory, (d) rights to conduct
activities within the Improvement Scope as permitted under the Collaboration
Agreement and the conduct of the Biofene Development Project, (e) the exclusive
right to sell and offer for sale the Licensed Products outside the Territory,
and (f) the exclusive, worldwide rights to Make and Sell and otherwise exploit
products for use outside the Field, including the right to Manufacture farnesene
and/or farnesane within or outside of the Territory for use in such other
products. If, during the Term, AMYRIS desires to issue an offer, or receives an
offer from a Third Party, to make (or have a Third Party make) Licensed Products
in the Territory per subclause (a) above or intends on its own to begin the
construction of a manufacturing facility in the Territory to make such Licensed
Products (the “Production Offer”), AMYRIS shall provide a written notice (the
“Right of First Refusal Notice”) of such Production Offer (which shall contain a
copy of all relevant terms of the Production Offer) to TOTAL. The Right of First
Refusal Notice shall also

 

 11 

CONFIDENTIAL



contain an irrevocable offer by Amyris to enter into an agreement with TOTAL to
participate in the construction and ownership of such facility or make such
Licensed Products in the Territory at the same price and upon terms and
conditions that are no less favorable to TOTAL than those that are proposed by
Amyris or offered by a Third Party. TOTAL shall have the right and option,
within sixty (60) Business Days after the date that the Right of First Refusal
Notice is delivered to accept such offer. For clarity, TOTAL’s rights in the
prior sentence do not apply to any proposed facility for the Manufacture within
the Territory of farnesene and/or farnesane that will be used, within or outside
of the Territory, solely for one or more non-Licensed Product(s).

 

(iv)            Future Licensed Product Supply Agreement. If AMYRIS is
Manufacturing Licensed Product and TOTAL desires to purchase some of such
Licensed Product from AMYRIS to offer for sale and sell it for use in the Field
in the Territory, the Parties will, in good faith, negotiate commercially
reasonable terms, which will include a “most favored nation basis” pricing
mechanism (based on similarity of markets, geographies, uses, quantities, etc.),
for AMYRIS to supply TOTAL with agreed upon quantities of such Licensed Product.

 

(v) General.

 

(a)                   Survival. Except as provided in Section 2.A(i)(b) or in
Section 7.C, the licenses granted to TOTAL in Article 2 shall be irrevocable
until the end of the Term and remain in full force and effect during the Term,
notwithstanding any breach or alleged breach of the Collaboration Agreement or
any termination or expiration of the Collaboration Agreement. For clarity, the
licenses granted to TOTAL shall terminate upon the earlier of (i) expiration of
the Term and (ii) termination of this Agreement pursuant to Section 7.C.

 

(b)                  Licensed Patent List. The Patents existing as of the
Effective Date within the AMYRIS Licensed IP are those set forth in a letter
provided by AMYRIS to TOTAL of even date herewith. Upon TOTAL first becoming
eligible to practice the license granted in Section 2.A(i)(b), AMYRIS shall
provide to TOTAL a list of Patents then currently existing within the Strain
Improvement Technology. During the Term, AMYRIS shall provide to TOTAL at least
semi-annually a complete and accurate written updated list of all Patents within
the AMYRIS Licensed IP and, if TOTAL is eligible to practice the license granted
in Section 2.A(i)(b), the Strain Improvement Technology; provided, however, that
such obligation shall cease (1) with respect to AMYRIS Licensed IP as of the
expiration of the last to expire of the Patents that are included in the AMYRIS
Licensed IP at the time of the first commercial sale of a Licensed Product or if
no such sale has occurred by twenty (20) years after the Effective Date, as of
such date, and (2) with respect to the Strain Improvement Technology upon the
existence of (x) a Suitable Commercial Strain or (y) the achievement of a
Successful Commercial Transfer of a Commercial Farnesene Strain.

 

(vi) AMYRIS Certification Materials. If TOTAL wishes to use any AMYRIS
Certification Materials to sell, as certified, a Farnesene Diesel Product for

 

 12 

CONFIDENTIAL



use in the Field in the Territory, then TOTAL shall notify AMYRIS and shall be
obligated to reimburse AMYRIS for the documented amounts incurred by AMYRIS in
generating the applicable AMYRIS Certification Materials after June 21, 2010.
TOTAL shall pay such amounts to AMYRIS within thirty (30) days of receipt of an
invoice therefor unless otherwise agreed in writing by the Parties.

 

(vii) Extension of the Biofene Development Project. At any time prior to the end
of the Biofene Development Project (i.e., July 31, 2016), TOTAL may provide a
written request that AMYRIS enter into negotiations regarding an extension of
the Biofene Development Project, per a Biofene Development Project Extension
Agreement, with the objective of generating one or more Commercial Farnesene
Strains for use in the Field (including but not limited to Commercial Farnesene
Strains with performance characteristics that exceed the minimal requirements
for Commercial Farnesene Strain). AMYRIS will have fourteen (14) days after
receipt of such notice to notify TOTAL whether it wishes to participate in such
negotiations. If AMYRIS timely notifies TOTAL, the Parties will negotiate in
good faith the terms of a Biofene Development Project Extension Agreement for
ninety (90) days (the “Negotiation Period for Biofene Development Project
Extension”). If AMYRIS fails to timely respond to TOTAL’s notice, Amyris
declines to participate in such negotiations, or if the Parties cannot reach
agreement on the terms of such Biofene Development Project Extension Agreement
within the Negotiation Period for Biofene Development Project Extension, then
TOTAL and AMYRIS have no more obligations to attempt to extend the Biofene
Development Project and in such case, but in no event before the expiration of
the Biofene Development Project, TOTAL may practice the license in Section
2.A.(b).

 

B.                 Third Party Agreements.

 

(i)            TOTAL acknowledges that certain Patents and/or Inventions within
the AMYRIS Licensed IP have been or may be licensed to AMYRIS pursuant to one or
more Third Party Agreement(s), and that the sublicenses granted by AMYRIS to
TOTAL with respect to the AMYRIS Licensed IP that is subject to any such Third
Party Agreement(s) are subordinate to the applicable terms of the applicable
Third Party Agreement. In the event that such terms would impose any obligations
on TOTAL beyond those set forth in this Agreement, AMYRIS shall promptly notify
TOTAL of such terms of any Third Party Agreement so that TOTAL will be informed
of such terms. If AMYRIS fails to promptly disclose any such terms, then TOTAL
shall have no responsibility to comply with the non-disclosed terms or liability
for failing to so comply. In the event that the licenses granted hereunder
include a sublicense under the IP License Agreement, TOTAL acknowledges that
such sublicense shall be subject to Section 2.2 thereof.

 

(ii)         TOTAL further acknowledges that, with respect to Patents and/or
Inventions within the scope of the AMYRIS Licensed IP or the Strain Improvement
Technology, as applicable, that are licensed pursuant to a Third Party Agreement
to AMYRIS or its applicable Affiliate after the completion of the Biofene
Development Project, the sublicense granted by AMYRIS to TOTAL may result in
payment obligations to the Third Party for the grant and/or practice of such
sublicense to TOTAL. In such a



 13 

CONFIDENTIAL

 

case, TOTAL shall only receive such a sublicense if it agrees in writing, in a
form reasonably acceptable to AMYRIS, to pay any such amounts due for the grant
of a sublicense to TOTAL or practice of such a sublicense by TOTAL or its
sublicensees (which payments may include milestone payments and/or royalties on
product sales), and to otherwise comply with the terms of such Third Party
Agreement.

 

(iii)            In the event of the filing of a bankruptcy petition under Title
11 of the United States Code (the “Bankruptcy Code”) by or against a licensor of
intellectual property to AMYRIS under a Third Party Agreement(s) (the “Third
Party Licensor”), AMYRIS hereby assigns to TOTAL the right to make the election
set forth in Section 365(n)(1)(B) of the Bankruptcy Code (the “365(n) Election”)
if Third Party Licensor as debtor in possession, or a trustee on its behalf,
rejects the Third Party Agreement pursuant to Section 365 of the Bankruptcy
Code; provided, however, that such 365(n) Election must be made by TOTAL no
later than the earlier of (x) seven (7) Business Days after AMYRIS has provided
written notice to TOTAL of any rejection of the Third Party Agreement and (y)
five (5) Business Days prior to any date set forth in an order of the bankruptcy
court having jurisdiction over the bankruptcy case of Third Party Licensor as
the date by which any such Section 365(n) Election must be made, which deadline
shall be provided in writing to TOTAL by AMYRIS within two (2) Business Days
after AMYRIS receives written notice of same from such Third Party Licensor (the
“Election Deadline”). In the event TOTAL, having received timely notice from
AMYRIS of the rejection of such Third Party Agreement, has not timely exercised
the 365(n) Election by the Election Deadline, the right to make the 365(n)
Election shall transfer to JVCO, which shall have the right to exercise such
365(n) Election in accordance with the terms of the Amended and Restated JVCO
Jet Fuel License Agreement. AMYRIS shall not have the right to make the election
set forth in Section 365(n)(1)(A) of the Bankruptcy Code prior to (1) the
deadline established under the Amended and Restated JVCO Jet Fuel License
Agreement for JVCO to make such Section 365(n) Election, or (2) if AMYRIS fails
to timely notify TOTAL of the rejection of such Third Party Agreement, the date
by which such Section 365(n) Election must be made. If neither TOTAL nor JVCO
timely makes the 365(n) Election, then the right to make the Section 365(n)
Election shall automatically re-vest in AMYRIS, in which case AMYRIS shall be
free to exercise the 365(n) Election in its discretion.

 

(iv)        AMYRIS agrees not to terminate or permit termination of the Third
Party Agreement containing such license by exercise of an election under Section
365(n)(1)(A) of the Bankruptcy Code without the prior written consent of TOTAL.
AMYRIS acknowledges that because the sublicenses granted by AMYRIS to TOTAL is a
significant part of TOTAL’s benefits under the Agreement, TOTAL does not
anticipate that it would consent to termination of such Third Party Agreement
and shall not under any circumstances be obliged to give such consent.

 

(v)       In the event that any royalties are due under a 365(n) Election, then,
for clarity, the principles of Section 2.B(ii) shall apply to the allocation of
such royalties between the Parties. For clarity, the allocation between the
Parties of any royalties due

 

 14 

CONFIDENTIAL



with respect to the Third Party intellectual property subject to such 365(n)
Election shall remain unaltered following such 365(n) Election.

 

C.                 Sublicenses and Subcontracts.

 

(i)            TOTAL shall have the right to grant sublicenses, through multiple
tiers, of the licenses granted to TOTAL in Section 2.A; provided, however, with
respect to the Manufacture of farnesene, TOTAL may only grant sublicenses for
the Manufacture of farnesene solely for sale to TOTAL and its other sublicensees
to Make and Sell Licensed Products in the Territory in the Field. TOTAL and its
Affiliates shall bind its sublicensees to the restrictions in clauses (a) and
(b) of Section 4.B(iii), and AMYRIS shall have third party beneficiary rights
with respect thereto analogous to those set forth in Section 2.C(iii)(b).

 

(ii)            TOTAL may grant to a Third Party (any such Third Party, a
“Subcontractor”) have made rights under:

 

(a)      the licenses in Section 2.A(i)(a) and (e), as are reasonably necessary
or materially useful for such Subcontractor to Manufacture the Licensed Products
for TOTAL, including without limitation, if reasonably necessary or materially
useful for the relevant activity, use of the Commercial Farnesene Strain(s); and

 

(b)      the license in Section 2.A(i)(b), on and after the date on which such
license may be practiced, as reasonably necessary or materially useful for such
Subcontractor to exercise such license for TOTAL to modify or improve the
Farnesene Strain(s) for the Field.

 

Any Subcontractor shall represent, warrant and covenant that its Manufacture and
supply of farnesene or the applicable Licensed Product (or intermediate thereof)
to TOTAL will be conducted in accordance with the specifications and
instructions provided by TOTAL and all applicable Legal Requirements.

 

 (iii)            Common Provisions.

 

(a)                 Any sublicense or Subcontractor agreement entered into by
TOTAL shall be in writing and contain (1) terms that are consistent in all
material respects with this Agreement; (2) reasonable confidentiality terms that
obligate the sublicensee or Subcontractor to comply with provisions regarding
non-disclosure and non-use of AMYRIS Confidential Information at least as
restrictive as those of this Agreement; (3) if the sublicensee or Subcontractor
will have access to any TOTAL Strain (such a Person or any other Person that has
access to any TOTAL Strain, a “Strain Recipient”), material transfer and use
restrictions on the TOTAL Strains consistent with those as described in Section
2.E below, and, without limitation of Section 3.A, such other provisions
governing intellectual property as may be agreed in writing by TOTAL and AMYRIS,
on a case-by-case basis; (4) a covenant limiting the practice of the licenses to
the Field and, as applicable, to the Territory, all as described in Section
4.B(iii) below; (5) provisions

 15 

CONFIDENTIAL

 

regarding reporting, audit and inspection rights, including those to protect
AMYRIS Farnesene Production IP and the TOTAL Strain(s), including as described
in Section 2.F; and (6) provisions to effect the transfer to TOTAL (or at the
request of AMYRIS, to AMYRIS) of rights to any intellectual property with
respect to which AMYRIS is entitled to ownership, as described in Section 3.A(i)
hereof).

 

(b)                  Each sublicense or Subcontractor agreement and any other
agreement that relates to use of a Strain with a Strain Recipient shall further
provide that AMYRIS shall be a third party beneficiary of such agreement by a
right to directly enforce against the sublicensee or Subcontractor or other
Strain Recipient an uncured material breach of such agreement, as the case may
be, if and solely to the extent that (1) such a breach relates to activities
conducted with farnesene made by a TOTAL Strain, and (2) TOTAL fails to act
reasonably and as expeditiously as possible under the circumstances to address
any such breach (provided that such failure to act expeditiously is not the
result of any action or inaction on the part of AMYRIS). Each sublicensee of
TOTAL hereunder and each TOTAL Affiliate shall also be required to so designate
AMYRIS as a third party beneficiary in any of its agreements with any Strain
Recipient.

 

(c)                   Except as otherwise agreed by AMYRIS and TOTAL, each
sublicensee and Subcontractor and any other Strain Recipient in any agreement
described in clause (b) above shall be required (1) to obtain and maintain
insurance at least as great as required to be held by TOTAL pursuant to Section
5.B hereof and (2) to indemnify and hold harmless AMYRIS and TOTAL and their
respective directors, officers, employees and agents from and against any and
all Third Party claims, suits and proceedings to the extent that such claims,
suits and proceedings arise out of, are based on, or result from its willful
misconduct or gross negligence or a breach of any provision of Subcontractor’s
or sublicensees or Strain Recipient’s agreement with TOTAL (or its Affiliates or
sublicensees), including any representation, warranty or covenant thereunder.

 

D.                Technology Transfer and Escrow.

 

(i)            Commercial Technology Transfer. Following the designation of a
Program Strain, to facilitate the practice by TOTAL of the licenses granted
herein, at TOTAL’s written request and expense, AMYRIS shall deliver to TOTAL
the Program Strain and with regard to the then current process for the
Manufacture of Licensed Products using such Program Strain and the documentation
specified on Exhibit A (“Commercial Technology Transfer Package”).

 

(ii)            Commercial Strain Technology Transfer Assistance. At TOTAL's
request and expense, to facilitate the practice of the licenses granted to
TOTAL, following the designation of the first Program Strain, AMYRIS shall
provide to TOTAL (or its designee) a one-time site-specific technology transfer
of the then-current Manufacturing process for the Licensed Products using the
Program Strain, which technology transfer shall include training and on-site
support (by persons directly involved in the development, use, scale-up and/or
operation of the AMYRIS Licensed IP to implement the practice of the AMYRIS
Licensed IP and achieve steady state production of farnesene and/or farnesane).

 16 

CONFIDENTIAL

 

(iii)            Escrow. At TOTAL’s expense, AMYRIS will deposit (on the timing
specified below) with a mutually agreed Third Party escrow agent (the “Escrow
Agent”), pursuant to one or more escrow agreements entered by such Escrow Agent,
AMYRIS and TOTAL the following (collectively, the “Escrowed Materials” and each
escrowed Strain, a “Banked Strain”):

 

(a)    Continuing until the earliest of (1) the twentieth anniversary of the
Effective Date, (2) the date six (6) months after the date on which TOTAL has
the right to practice the license set forth in Section 2.A(i)(b), and (3) the
achievement of a Successful Commercial Transfer, AMYRIS shall escrow the
following materials: the Intermediate Strain(s) and the then current process for
the Manufacture of Licensed Products using the Intermediate Strain(s) including
the documentation specified on Exhibit B (“Initial Package”). The Initial
Package shall be escrowed no later than within ninety (90) days of the Effective
Date, and at least semi-annually thereafter until the occurrence of the earliest
of clauses (1) - (3) of this Section 2.D(iii)(a), AMYRIS shall update the
Initial Package to reflect the then current process for the Manufacture of
Licensed Products using the then current Intermediate Strain(s).

 

(b)   No later than thirty (30) days after the Parties’ designation of each
Program Strain, if any, AMYRIS shall escrow the following materials: such
Program Strain and the then current process for the Manufacture of Licensed
Products using such Program Strain, including without limitation, the
documentation specified on Exhibit A.

 

(c)    TOTAL may, from time to time, obtain access to the Escrowed Materials (at
the location of the Escrow Agent) for audit purposes, i.e. to verify that the
Escrowed Materials have been properly submitted and stored (provided that if
AMYRIS requests, TOTAL’s representative may be accompanied by AMYRIS’
representative during such audit), and upon request of TOTAL and at TOTAL’s
expense, AMYRIS shall cause the Escrowed Materials to be sent to an independent
laboratory reasonably agreed to by the Parties to allow testing and to evidence
that the Banked Strains remain viable and continue to produce farnesene at
expected yields, in which case such laboratory shall be considered a Strain
Recipient for purposes of this Agreement.

 

(d)   TOTAL will have the right to a release of the Escrowed Materials from the
Escrow Agent at such time as TOTAL is entitled to exercise the license granted
in Section 2.A(i)(b).

 

(e)    AMYRIS’ obligations to escrow under this Agreement, including the
Intermediate Strain(s), the Initial Package, and, if applicable, the Program
Strain(s) and the Commercial Technology Transfer Package, shall terminate six
(6) months after the date on which TOTAL has the right to practice the license
set forth in Section 2.A(i)(b). Thereafter, TOTAL shall be responsible for
maintaining the Strains and information that were the subject of the Successful
Commercial Transfer. Notwithstanding anything to the contrary in this Agreement,
under no circumstances shall TOTAL receive more than an aggregate of fourteen
(14) Banked Strains.

 17 

CONFIDENTIAL

 

(f)    Any dispute between the Parties regarding the deposit of any Escrowed
Materials or the access to any Escrowed Materials shall be resolved as provided
in Section 8.A, B and D.

 

(iv)            Thirty (30) days after the date on which TOTAL has the right to
practice the license set forth in Section 2.A(i)(b), AMYRIS shall deliver to
TOTAL (a) for each of the Banked Strains, detailed written (or electronic)
information regarding its ancestor and lineage, a description of each of the
changes (e.g., random, rational or directed modifications) made to such strain,
the types of changes (e.g., deletion, insertion, ploidy) and the locus of each
genetic modification, and (b) a family tree showing the genetic relationships
between all Strains studied or prepared in connection with the activities
performed under the Collaboration Agreement, to enable TOTAL to utilize the
license granted in Section 2.A(i)(b).

 

  (v)            For clarity, the information, know-how and materials disclosed
by AMYRIS in any technology transfer or otherwise hereunder shall only be used
by TOTAL and its Affiliates and sublicensees and Subcontractors pursuant to the
applicable license(s) granted in Section 2.A above and such disclosure is not
intended to grant any other rights of use, express or implied.

 

 (vi)            At the time of delivery of the Initial Package or the
Commercial Technology Transfer Package, as the case may be, Amyris shall also
provide to TOTAL, upon its request, the then current capital costs at AMYRIS’
Brotas plant and its then current operating expenses for farnesene production.

 

E.                 Strain Restrictions. During the Term except as expressly
provided in this Agreement (e.g., Section 2.A(i)(b)), without the express
written consent of AMYRIS, TOTAL shall:

 

(i)            not, and shall not allow any other Person to, (a) engage in the
further optimization of any Commercial Farnesene Strain(s), including using any
strain engineering or method of genetic manipulation by any means other than
random mutagenesis, and (b) use any other TOTAL Strain other than pursuant to
the license set forth in Section 2.A(i)(b), if applicable;

 

(ii)            not, and shall not allow any other Person to, except as
expressly permitted in this Agreement, (a) reverse engineer any TOTAL Strain(s),
(b) engineer any other strain from the Commercial Farnesene Strain(s) (c) use
any TOTAL Strain, or (d) distribute, disclose or transfer any TOTAL Strain, or
any AMYRIS Licensed IP, with respect to subsections (a) and (b) of this Section
2.E(ii), for any purpose; and with respect to subsections (c) and (d) of this
Section 2.E(ii), for any purpose outside of the scope of licenses granted in
Section 2.A above and the subcontracting rights set forth in Section 2.C, and in
all such cases, such activities shall be subject to the terms of this Agreement;

 

  (iii)         handle, and cause any Strain Recipient to handle, the TOTAL
Strain(s) in a safe and prudent manner, in accordance with applicable law and
regulations

 18 

CONFIDENTIAL

 

and guidelines used by AMYRIS in its own activities involving the TOTAL Strains,
as provided by AMYRIS to TOTAL;

 

(iv)            not distribute, disclose or transfer (or permit to be
distributed, disclosed or transferred) the Intermediate Strain(s) or any other
Strain that is a genetic manipulation or modification of any Intermediate Strain
(other than the Commercial Farnesene Strain(s) which TOTAL may use as described
below) in connection with the exercise of its license under Section 2.A(i)(b),
if applicable, to any other Person (except pursuant to and in accordance this
Agreement) or to any location other than the following countries: Australia,
Brazil, Canada, Japan, Mexico, South Korea, United States, or the countries of
the Territory. For clarity, it is understood and agreed that TOTAL and its
designees may conduct any licensed activities involving the practice of the
licenses granted to TOTAL under Section 2.A(i)(a), (d), (e), or (f) (e.g. use of
a Commercial Farnesene Strain for production of Licensed Products as well as any
downstream processing of Licensed Products) in any location such entities deem
appropriate; provided, if TOTAL or its designees intend to conduct the
Manufacture of farnesene in any country other than: Australia, Brazil, Canada,
Japan, Mexico, South Korea, United States and the countries of Territory, TOTAL
shall notify AMYRIS at least sixty (60) days prior to the selection of the
applicable country as a farnesene manufacturing location. If AMYRIS believes
that the farnesene Manufacture in such identified country would pose material
risk that the conduct of such activities could jeopardize any Commercial
Farnesene Strain, including loss of trade secret status with respect to the
Commercial Farnesene Strain or any material information with respect thereto or
to the related manufacturing process, AMYRIS shall identify such risks with
particularity and provide reasonable evidence that the existing precautionary
measures provided in this Agreement are insufficient with respect to such
material risks. In any such case, the Parties shall discuss in good faith such
risks and other reasonable precautionary measures that could be taken to
mitigate such risks. In the event the Parties agree on such other precautionary
measures, then such measures shall constitute the “Precautionary Measures”. In
the event the Parties do not agree on whether any Precautionary Measures should
be established or the nature of such Precautionary Measures, either Party may
refer the matter to the dispute resolution procedures under Sections 8.A and 8.B
for determination of (a) whether any Precautionary Measures should be
established and (b) if so, the nature of such Precautionary Measures. TOTAL
shall implement any Precautionary Measures (whether mutually agreed or
established pursuant to the preceding sentence) prior to engaging in the
licensed activities in the applicable country and shall maintain any such
Precautionary Measures in place for so long as such activities are being
conducted;

 

(v)            ensure that any sublicensee, Subcontractor or Strain Recipient
shall be expressly bound in writing to the provisions set forth in this Section
2.E; and

 

(vi)            With regard to TOTAL’s exercise of its license in Section
2.A(i)(b), the terms in this Section 2.E supersede any and all limitations on
TOTAL’s ability to modify or optimize the Farnesene Strain(s) using only random
mutagenesis that are contained in other contracts between the Parties, including
without limitation, those set

 

 19 

CONFIDENTIAL



forth in Section 6.2(c) or 6.3(a) of the Collaboration Agreement or paragraph 13
of the Second Amendment to the Collaboration Agreement.

 

F.                  Reporting, Audit and Inspection Rights. This Section 2.F
shall apply to any Third Party that Manufactures farnesene for TOTAL (each a
“Third Party Manufacturer”) or, if TOTAL Manufactures Licensed Products itself,
to TOTAL and to any other Strain Recipient. AMYRIS shall have the right, upon
reasonable prior notice and during normal business hours, at agreed times to
inspect those portions of facilities at which farnesene is Manufactured or where
any TOTAL Strain is used where such activities occur, and the books and records
of Third Party Manufacturer or TOTAL or other Strain Recipient, as applicable,
relating specifically to such Manufacture or any TOTAL Strain, including any
Manufacturing batch records for the Manufacture of farnesene. At the request of
any Third Party Manufacturer, AMYRIS shall enter into a customary
confidentiality agreement with the Third Party Manufacturer in form and
substance reasonably acceptable to the Manufacturer to keep the results of such
inspection confidential, provided that AMYRIS may (i) share with TOTAL the
results of any such inspections, and (ii) use and disclose such results to the
extent reasonably necessary to enable TOTAL to enforce its rights under its
contract with the Third Party Manufacturer. TOTAL or any Third Party
Manufacturer, as applicable, shall deliver to AMYRIS a once-monthly summary
report relating to any Manufacture conducted using any TOTAL Strain and such
other customarily-maintained information regarding such Manufacture as may be
reasonably requested by AMYRIS.

 

G.                No Implied Rights. For the avoidance of doubt, (i) TOTAL and
its Affiliates shall have no right, express or implied, with respect to any
intellectual property rights of AMYRIS or any of its Affiliates, except as
expressly provided in this Agreement or the Collaboration Agreement and
(ii) AMYRIS and its Affiliates shall have no right, express or implied, with
respect to any intellectual property rights of TOTAL or any of its Affiliates,
except as expressly provided in this Agreement or the Collaboration Agreement.

 

H.                By-Products.

 

(i) As used in this Section, “Third Party Conflict” is a conflict between (a) a
proposed grant of a non-exclusive license to TOTAL under Section 2.A(i)(e) with
respect to a potential Known By-Product or Known By-Product and (b) a written
agreement between AMYRIS and a Third Party granting an exclusive license or
other exclusive commercial rights (e.g. non-competition) to such Third Party for
the applicable potential Known By-Product or Known By-Product for one or more
uses, which contractual right is in effect at the time of designation of the
applicable By-Product as a Known By-Product, which written agreement either
(x) precludes designating such By-Product as a Known By-Product for any uses, or
(y) excludes one or more uses from TOTAL’s non-exclusive license for such Known
By-Product(s) for one or more specific uses (including the making of a
particular Known By-Product from a non-conflicting By-Product and using such
Known By-Product for one or more specific excluded uses). In the event that a
Third Party Conflict exists for some but not all uses for a particular Known
By-Product, the Third Party Conflict shall only apply to these limited uses.

 20 

CONFIDENTIAL

 

(ii) As used in this Section, a “Potential Third Party Conflict” is a conflict
between (a) a proposed grant of a non-exclusive license to TOTAL under Section
2.A(i)(e) with respect to any potential Known By-Product or Known By-Product,
and (b) any arrangement that AMYRIS is negotiating in good faith with a Third
Party pursuant to a written term sheet in which AMYRIS has offered to grant an
exclusive license or other exclusive commercial rights (e.g. non competition)
with regard to any such By-Products for one or more uses, and timely notified
TOTAL pursuant to Section 2.H(iii) below, provided that such term sheet (whether
or not binding) either (x) precludes designating such By-Product as a Known
By-Product or (y) specifically excludes one or more uses from TOTAL’s
non-exclusive license for such Known By-Product(s) (including the making of a
particular Known By-Product from a non-conflicting By-Product and using such
Known By-product for one or more specific excluded uses). If there is a
Potential Third Party Conflict, the applicable By-Product shall not be
designated as a Known By-Product (or in the case of a Known By-Product as of the
Effective Date, shall be suspended unless and until the first to occur of: (a)
AMYRIS ceases such negotiations, or (b) AMYRIS has not completed such
negotiations with the Third Party with which it was negotiating as of the date
of AMYRIS’ notice of the Potential Third Party Conflict within twelve (12)
months after such receipt or delivery of notice (the “Negotiation Period”). If
AMYRIS timely concludes such negotiations and enters a definitive agreement with
such Third Party, then the Potential Third Party Conflict with respect such
agreement would become a Third Party Conflict. In the event that a Third Party
Conflict exists for some but not all uses for a particular Known By-Product, the
Third Party Conflict shall only apply to these limited uses.

 

(iii)  Within three (3) weeks after the Effective Date, AMYRIS shall notify
TOTAL of all Third Party Conflicts with respect to the Known By-Products
identified as of the Effective Date and Total, on the behalf of TOTAL, may, at
its election, initiate the verification process as provided for in
Section 2.H.(vii). With respect to Known By-Products identified as of the
Effective Date, AMYRIS shall not enter into any term sheet that would conflict
with the rights granted to TOTAL hereunder and/or any exclusive agreement with
any Third Party after the Effective Date.

 

(iv) During the Term of this Agreement, if (x) AMYRIS in the course of
performing the Biofene Development Project or (y) TOTAL identifies any
By-Products that are not then Known By-Products, it shall notify the other Party
in writing and identify such By-Product (by chemical structure, if possible, and
if not, by some other unambiguous manner of characterization) and prevalence
relative to the Licensed Product. Upon receipt of such notice, such By-Product
shall be designated as a Known By-Product (and listed on Exhibit D) unless,
within forty-five (45) days of AMYRIS’ receipt or delivery of such notice,
AMYRIS notifies TOTAL of a Third Party Conflict(s) with respect to such
By-Product that prevents such By-Product from being designated as a Known
By-Product, in which case such By-Product will not be designated as a Known
By-Product, except as otherwise provided in this Section 2.H.

 

(v) If AMYRIS fails to identify a Third Party Conflict or Potential Third Party
Conflict within the applicable time frame set forth above, with respect to (a) a

 21 

CONFIDENTIAL

 

particular potential Known By-Product, then such potential Known By-Product
shall be a Known By-Product and automatically be listed on Exhibit D hereto, and
(b) a Known By-Product, then any such unidentified Third Party Conflict shall
not limit TOTAL’s non-exclusive license hereunder with regard thereto.

 

(vi) If at any time a Potential Third Party Conflict and/or a Third Party
Conflict, as applicable, that previously existed has, in part or in whole, been
reduced or eliminated for one or more Known By-Products or for any By-Product
denied designation as a Known By-Product, AMYRIS will within thirty (30) days
notify TOTAL in writing, identifying for each By-Product all remaining
limitations on such use, and the list of Third Party Conflict(s) will, with
regard to such affected By-Products, be automatically modified accordingly.

 

(vii) In the event that TOTAL desires verification of the scope or applicability
of any Third Party Conflict with respect to any particular Known By-Product or
By-Product denied designation as a Known By-Product, then on or after receipt of
notice of the applicable Third Party Conflict, TOTAL shall notify AMYRIS in
writing, and AMYRIS shall make available a copy of all terms of the agreement(s)
entered by AMYRIS with Third Parties, which terms give rise to the Third Party
Conflict(s) at issue, and any ancillary provisions necessary to fully interpret
such Third Party Conflict(s), to a mutually acceptable, conflict-free attorney
practicing in the United States at a nationally recognized law firm and who has
an college or advanced degree in chemistry for the sole purpose of determining
whether AMYRIS has accurately described the scope or applicability of the
license grant or other restrictions that comprise the Third Party Conflict(s)
with regard to the applicable Known By-Product or By-Product denied designation
as a Known By-Product so that TOTAL can be informed of the information described
in the following sentence. Subject to obligations of confidentiality to AMYRIS,
such attorney may disclose to TOTAL, with respect to any particular Known
By-Product or By-Product denied designation as a Known By-Product, the scope of
the license(s) and applicable restrictions (including, the uses, geographies and
time periods) comprising the Third Party Conflict under the applicable Third
Party agreement, but not the provisions themselves. The costs of any such
determination shall be borne by TOTAL (or its designee).

 

(viii) In the event that there are limits on the ability of TOTAL to
commercialize a particular Known By-Product or By-Product denied designation as
a Known By-Product due to Third Party agreements previously entered by AMYRIS,
at the request of TOTAL, AMYRIS and TOTAL shall discuss in good faith structures
and, if possible, terms for the commercialization of such Known By-Product or
By-Product denied designation as a Known By-Product, consistent with AMYRIS’
existing obligations to Third Parties.

 

I.                   License to AMYRIS. Subject to the terms of this Section
2.I, TOTAL hereby grants to AMYRIS a non-exclusive, worldwide, sublicensable,
fully-paid up, royalty-free right and license under the TOTAL Independent Strain
Engineering Patents to develop Strains to Make and Sell isoprenoids except
farnesene for use in or as Jet Products; however, the license with respect to
Diesel Products shall be subject to the limitations in

 22 

CONFIDENTIAL

 

Section 2.A(iii). The license granted to AMYRIS herein may not be terminated
other than as specified in this Section. In the case of a material breach (but
only in the case of a material breach) of the relevant license, TOTAL shall have
the right to terminate the license in accordance with the following. If TOTAL
believes any such breach by AMYRIS has occurred, TOTAL shall within thirty (30)
days provide written notice to AMYRIS describing the specific alleged material
breach. If a material breach is not cured within sixty (60) days of AMYRIS’s
receipt of such notice, then TOTAL may terminate the applicable license with
further written notice to AMYRIS (A) immediately at the end of such sixty (60)
day period, if AMYRIS has not contested the allegation, or (B) if AMYRIS has
contested such allegation, only upon a final written determination, if any, of
an arbitrator in a proceeding subject to Section 8.B that an uncured material
breach has occurred. For clarity, in the case of any dispute between the Parties
as to whether any uncured material breach has occurred that would permit TOTAL
to terminate the license, no notice of termination may be given and no such
termination shall be effective until the final resolution of a dispute
resolution proceeding conducted pursuant to Section 8.B, and such license may
only be terminated if the arbitrator finally determines an uncured material
breach has occurred. For purposes of determining whether a material breach that
would trigger a right of termination under Section has occurred, any Affiliate
of AMYRIS shall be treated as if it was AMYRIS.

 

In the event that any subcontractor or sublicensee of AMYRIS violates this
Section, then such violation may provide a basis for a material breach and
termination of this license, but only if AMYRIS fails to use commercially
reasonable efforts to cure such breach, which efforts may include terminating
its agreement with such subcontractor or sublicensee and initiating and
continuing to pursue appropriate legal action to stop such unauthorized
activity. Unless terminated as set forth in this Section, the foregoing license
shall remain in effect after a termination of this Agreement by AMYRIS under
Article 7.C. Each agreement in which AMYRIS grants a sublicense under, or
authorizes a subcontractor to practice, any TOTAL Independent Strain Engineering
Patents shall require such subcontactor or sublicensee to agree that TOTAL shall
be an intended third party beneficiary of such agreement with a right to
directly enforce against the sublicensee or subcontractor any uncured material
breach of such agreement, to the extent that (1) such a breach relates to a
breach of the scope of the sublicense under the TOTAL Independent Strain
Engineering Patents and (2) AMYRIS fails to act reasonably to remedy any such
breach. In all cases, TOTAL shall have the rights to seek any remedies available
at law or in equity for any breach.

 

Article 3.   OWNERSHIP AND PATENT MATTERS

 

A.                Ownership.

 

(i)            Biofene Development Project and Collaboration Agreement
Inventions.  TOTAL and AMYRIS agree that the ownership of, and rights to, any
and all Inventions developed, conceived, or reduced to practice in whole or in
part by AMYRIS and/or TOTAL in the performance of the Biofene Development
Project or the Collaboration Agreement shall be governed by Section 6.1(d) of
the Collaboration

 23 

CONFIDENTIAL

 

Agreement.

 

(ii)            TOTAL Inventions. Unless otherwise agreed in writing by the
Parties, TOTAL shall be the sole owner of any Inventions that are conceived and
reduced to practice by TOTAL or its Affiliates, subcontractors, or Sublicensees,
including any conceived and reduced to practice by TOTAL or its Affiliates,
subcontractors, or Sublicensees in the practice of the licenses in Section
2.A(i), and any such Invention shall be TOTAL Non-Collaboration IP.  For
clarity, (a) Inventions conceived and reduced to practice by TOTAL or its
Affiliates, subcontractors, or Sublicensees in the practice of the licenses in
Section 2.A(i) shall not be governed by Section 6.1(d) of the Collaboration
Agreement; and (b) notwithstanding the license from TOTAL under Section 2.I,
AMYRIS (and its Affiliates and sublicensees of such license) shall not by virtue
of such license be considered as Sublicensees of TOTAL.

 

B.                 Prosecution and Maintenance of Patents.

 

(i)            Collaboration Agreement. TOTAL agrees that with respect to the
Inventions deemed to be Collaboration IP pursuant to 3.A(i) above, the patent
prosecution and maintenance provisions of Section 6.8 of the Collaboration
Agreement apply with respect to any Patents filed with respect thereto.

 

(ii)            Patent Maintenance. AMYRIS shall comply with the terms of
Section 4.D(i) below.

 

(iii)            TOTAL-Owned Patents. TOTAL shall at its discretion and expense,
conduct and be responsible for the prosecution and maintenance of patent
applications it files with respect to Inventions owned by it pursuant to Section
3.A(ii) above.

 

C.                 Information Rights. To the extent that TOTAL would not
already be entitled to the following reports and information pursuant to the
Collaboration Agreement, then:

 

(i)            Status Reports. AMYRIS shall provide to TOTAL at least quarterly,
or on such other schedule as the Parties may agree, a status report on the
prosecution and maintenance of patent applications and patents within the AMYRIS
Licensed IP. In addition, AMYRIS shall provide TOTAL with periodic updates
regarding Inventions (including intellectual property) generated in connection
with the Biofene Development Project and/or that specifically relate to Licensed
Products, decisions to file (or not file) patent applications with respect to
such Inventions, and the status of any patent applications filed with respect to
such Inventions.

 

(ii)            Review Rights. To allow TOTAL to be informed with respect to
AMYRIS Licensed IP licensed to TOTAL under this Agreement, TOTAL shall have the
right, on reasonable notice, to inspect and review the following records
maintained by AMYRIS relating to the information contained in those certain
Biofene Development Project weekly reports and quarterly reports provided under
the Collaboration Agreement and the associated documentation forming the basis
of such reports, including at least,

 24 

CONFIDENTIAL

 

standard operating protocols, procedures, batch records, reports regarding
deviations, laboratory notes, bioinformatic and genomic data, detailed
fermentation performance data in the laboratory, pilot plant or manufacturing
runs, in each case, solely to the extent necessary (or in the case of the AMYRIS
Farnesene Production IP included therein, materially useful) for TOTAL (or its
sublicensees or Subcontractors) to exercise its rights or perform its
obligations under this Agreement and, for clarity, provided that AMYRIS shall
not be required to create any documents not already in existence for the sole
purpose of complying with this clause 3.C(ii).

 

D.                Patent Enforcement.

 

(i)            Notice. Each of AMYRIS and TOTAL shall promptly notify the other
in writing of any existing or threatened infringement or misappropriation by any
Third Party of any AMYRIS Licensed IP licensed to TOTAL under this Agreement,
which infringement or misappropriation could reasonably be expected to have a
material adverse effect on the ability of TOTAL or its designees to Make and/or
Sell one or more Licensed Products in the Field in the Territory
(“Infringement”) of which it becomes aware, and upon reasonable request (and
subject to an applicable common interest agreement) shall provide all evidence
in its possession demonstrating such Infringement (other than information that
such Party is prevented from disclosing due to confidentiality or other similar
obligations).

 

(ii)            Collaboration Agreement. The Parties agree that the patent
enforcement provisions of Section 7.2 of the Collaboration Agreement shall
govern any intellectual property that is the subject thereof and agree to be
bound by such provisions, except as expressly provided below.

 

(a)                   AMYRIS. AMYRIS shall have the first right (but not the
obligation) to enforce any issued Patent(s) within the AMYRIS Licensed IP
claiming the use of any Licensed Product(s) in the Field in the Territory,
including without limitation European Patent application EP 2084249, against any
Third Party infringement (including any declaratory judgment with respect to
Third Party non-infringement) that would adversely affect the business of TOTAL
relating to Licensed Products in the Field in the Territory and to conduct the
defense in connection with any such action. At the request of AMYRIS or TOTAL,
TOTAL and AMYRIS shall discuss means to cease any such infringement. If AMYRIS
fails to commence a proceeding to cease any such infringement within one hundred
twenty (120) days of becoming aware of such an infringement, TOTAL shall have
the right to commence and control proceedings to cease any such infringement. In
each case, the enforcing Party may retain any damages recovered in any such
proceeding. In any enforcement proceeding that is the subject of this Section
3.D(ii)(a), TOTAL (and its Affiliates and sublicensees) or AMYRIS, as the case
may be, shall join in any such proceeding, at the enforcing Party's request or
if required by applicable law, in each case at the enforcing Party’s expense. In
a case in which TOTAL is enforcing under this Section 3.D(ii)(a), AMYRIS and
TOTAL shall seek to develop a litigation strategy that will cease the
infringement while limiting any adverse impact on the other businesses of AMYRIS
or any of its Affiliates or licensees.

 25 

CONFIDENTIAL

 

(b)                  TOTAL. For any Patents or other intellectual property owned
by TOTAL, TOTAL shall have the sole right, at its expense, to enforce and defend
such Patents or other intellectual property (including without limitation, any
declaratory judgment actions) and to retain any recovery.

 

(c)                   Cooperation. In connection with any claim, suit or
proceeding subject to this Section 3.D (including per Section 7.2 of the
Collaboration Agreement), the Parties shall cooperate with each other (in the
case of enforcement by TOTAL, at the expense of TOTAL) and shall keep each other
reasonably informed of all material developments in connection with any such
claim, suit or proceeding.

 

(d)                  Settlement. In connection with any claim, suit or
proceeding subject to this Section 3.D(ii), neither Party shall enter into any
settlement agreement with any Third Party that would conflict with rights
granted to the other Party under this Agreement, or impose any obligations on
such other Party (beyond those already included herein), without the prior
written consent of such affected Party, which consent shall not be unreasonably
withheld.

 

E.                 Infringement of Third Party Rights.

 

(i)            If a Licensed Product becomes the subject of a claim or assertion
of infringement of a Third Party Patent granted in any jurisdiction, the Party
first learning of such claim or assertion shall promptly notify the other Party
in writing, and shall provide all information relating thereto (other than
information that such Party is prevented from disclosing due to confidentiality
or other similar obligations).

 

 (ii)            In the event of such a Third Party claim of infringement, any
Party that is the subject of such claim or assertion under this Section 3.E may
defend itself in its sole discretion and at its sole expense; provided, however,
that (a) the Party that is the indemnifying Party with respect to such claim
pursuant to the terms of Section 5 or (b) the Party designated in writing by the
Parties may control the conduct of any proceeding and in such case the
procedures set forth in Section 5.A shall govern the defense of such action. In
any such case, the Indemnified Party shall cooperate with the Indemnifying Party
with such defense; provided, if there is a conflict of interest between the
Parties, the Indemnified Party shall be entitled to be represented by separate
counsel at the Indemnifying Party’s expense. In a case in which TOTAL is
defending an action under this Section 3.E(ii)(b), AMYRIS and TOTAL shall seek
to develop a litigation strategy to defend the claim while limiting any adverse
impact on the other businesses of AMYRIS or any of its Affiliates or other
licensees.

 

  (iii)            In connection with any such claim of infringement, TOTAL and
AMYRIS shall cooperate in the defense of any such action at the request and
expense of the Party controlling such action, unless there is a material
conflict of interest that would prevent such cooperation.

 26 

CONFIDENTIAL

 

 (iv)            In connection with any claim, suit or proceeding that is the
subject of this Section 3.E, neither Party shall enter into any settlement
agreement with any Third Party that would conflict with rights granted to the
other Party under this Agreement, or impose any obligations on such other Party
(beyond those already included herein), without the prior written consent of
such affected Party, which consent shall not be unreasonably withheld.

 

F.                  Common Interest Disclosures and Agreement. With regard to
any information, materials or opinions disclosed relating to the freedom to
operate under the licenses granted hereunder, which information, materials or
opinions are regarding intellectual property or technology owned by Third
Parties that may affect the conduct of TOTAL and the activities contemplated by
this Agreement, the Parties agree that they have a common legal interest in
determining whether, and to what extent, such Third Party intellectual property
rights may affect the conduct of TOTAL and the activities contemplated by this
Agreement, and have a further common legal interest in defending against any
actual or prospective Third Party claims based on allegations of misuse or
infringement of intellectual property rights relating to TOTAL. All such
information, materials and opinions will be treated if applicable as protected
by the attorney-client privilege, the work product privilege, and any other
privilege or immunity from discovery that may otherwise be applicable. By
sharing any such information, materials or opinions, neither Party intends to
waive or limit any privilege or immunity from discovery that may apply to the
shared information and materials. Neither Party shall have the authority to
waive any privilege or immunity on behalf of the other Party without such other
Party’s prior written consent, nor shall the waiver of privilege or immunity
resulting from the conduct of one Party be deemed to apply against the other
Party. With regard to the prosecution of Patents for intellectual property
governed by the Collaboration Agreement, the Parties have executed a Common
Interest Agreement. For other relevant matters, the Parties shall enter into a
reasonable common interest agreement, with the consent to the terms not to be
unreasonably withheld.

 

Article 4.   REPRESENTATIONS, WARRANTIES AND COVENANTS

 

A.                Mutual Representations and Warranties. TOTAL hereby makes the
following representations and warranties to AMYRIS, and AMYRIS hereby makes the
following representations and warranties to TOTAL, in each case as of the
Effective Date:

 

(i)            It is a company duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized. It has all
requisite corporate power and authority to own its respective properties and to
carry on its respective business as conducted as of the date of this Agreement
and as proposed to be conducted. It has the requisite power and authority to
execute, deliver and perform its obligations under this Agreement.

 

(ii)            All corporate action on the part of it, its officers, directors
and stockholders necessary for the authorization, execution and delivery of this
Agreement, and the performance of all obligations hereunder, has been taken or
shall be taken prior to the

 27 

CONFIDENTIAL

 

date of this Agreement, and this Agreement, when executed and delivered by it,
shall constitute a valid and legally binding obligation of it, enforceable
against it in accordance with its terms except to the extent that (a) such
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditor’s rights
generally and (b) the remedy of specific performance or injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

(iii)            The execution, delivery and performance of this Agreement (with
or without the giving of notice, the lapse of time or both) and the consummation
of the transactions contemplated hereby, (a) do not require the consent of any
Third Party; (b) do not conflict with, result in a breach of, or constitute a
default under, its organizational documents or any other material contract or
agreement to which it is a party or by which it may be bound or affected; and
(c) do not violate in any material respect any provision of applicable law or
any order, injunction, judgment or decree of any Governmental Entity by which it
may be bound, or require any regulatory filings or other actions to comply with
the requirements of applicable law, except to the extent that either Party is
required to file any notification pursuant to applicable anti-trust or
competition laws. It is not a party to, nor is it bound by, any agreement or
commitment that prohibits the execution and delivery of this Agreement.

 

(iv)            No insolvency proceedings of any character, including
bankruptcy, receivership, reorganization, composition or arrangement with
creditors, voluntary or involuntary, affecting it are pending or threatened, and
it has not made any assignment for the benefit of creditors or taken any action
in contemplation of, or which would constitute the basis for, the institution of
such insolvency proceedings.

 

(v)            There is no action, suit, proceeding or investigation pending or
threatened against it which questions the validity of this Agreement. It is not
in violation of any applicable law in respect of the conduct of its business or
the ownership of its properties which violation would have a material adverse
effect on its business or the ownership of its properties, and it shall
undertake its obligations hereunder in accordance in all material respects with
applicable law.

 

B.                 Covenants of TOTAL. During the Term:

 

 (i)            TOTAL and its Affiliates shall have valid arrangements with all
of its Subcontractors, consultants and employees that are enforceable in
accordance with its terms, except as enforcement may be limited or affected by
applicable bankruptcy, insolvency, moratorium, reorganization or other laws of
general application relating to or affecting creditors’ rights generally, and
are sufficient to assign all of their rights, title and interest in and to all
Inventions or other technology or intellectual property developed or created by
them in connection with this Agreement to TOTAL or its Affiliates, as
applicable, in order to effect the ownership principles set forth in Section
3.A.

 28 

CONFIDENTIAL

 

(ii)            TOTAL shall not enter into any agreement, contract, lease,
license, instrument or other arrangement with a Third Party that results in a
breach of or constitutes a default under this Agreement.

 

(iii)            TOTAL and its Affiliates, Subcontractors, and sublicensees
shall not (a) exercise the licenses granted in Section 2.A outside the Field or
(b) knowingly sell Licensed Products to customers for any use outside the
Territory or for any use within the Territory that is outside the Field.

 

(iv)            TOTAL shall not, and shall use reasonable efforts to ensure that
its Affiliates, Subcontractors, sublicensees and customers do not, use or sell
any Licensed Product for any use outside the Territory or for any use within the
Territory that is outside the Field.

 

C.                 Representations and Warranties of AMYRIS. AMYRIS represents
and warrants, as of the Effective Date, that:

 

(i)            AMYRIS and/or its Affiliates (a) owns and possesses sufficient
right, title and interest in the AMYRIS Licensed IP to grant the rights granted
herein, (b) has a valid and enforceable written license to the AMYRIS Licensed
IP that includes the right to sublicense to the extent of the licenses granted
herein and/or (c) has obtained all necessary consents of any Third Party
required, for AMYRIS and/or any of its Affiliates to grant the licenses and
sublicenses to TOTAL with respect to the AMYRIS Licensed IP granted herein.

 

(ii)            The non-financial terms of this Agreement are no less favorable
than those licenses that AMYRIS grants to other partners for the Manufacture of
farnesene and/or farnesane.

 

(iii)            AMYRIS has provided to TOTAL an accurate and complete list of
all existing agreements between AMYRIS (and/or its Affiliates) and Third Parties
that provide to AMYRIS (and/or its Affiliates) licenses or other rights to
AMYRIS Licensed IP that AMYRIS believes may be necessary for the practice of the
AMYRIS Licensed IP by TOTAL with respect to the Licensed Products under the
licenses granted in Section 2.A(i)(a), (c), and (d), and has disclosed to TOTAL
all terms in such agreements that would impose any obligations on TOTAL beyond
those set forth in this Agreement.

 

(iv)            The AMYRIS Licensed IP is subject to no Liens and/or other
restrictions and/or limitations, in each case which would prevent the grant to
TOTAL of the licenses set forth herein on the terms and conditions set forth
herein, and neither AMYRIS nor any of its Affiliates has granted any Third Party
any rights under the AMYRIS Licensed IP or the Strain Improvement Technology in
the Field that would conflict with the licenses granted to TOTAL herein.

 

(v)            Neither AMYRIS nor any of its Affiliates is in material breach of
any of its agreements with Third Parties and no Third Party has notified AMYRIS
and/or

 29 

CONFIDENTIAL

 

any of its Affiliates of any material breach of such Third Party Agreement(s),
in each case that remains uncured and which would result in a material adverse
effect on the ability of AMYRIS and/or its Affiliates to perform its obligations
hereunder. AMYRIS and/or its Affiliates have not received written notice from
any licensor under a Third Party Agreement purporting to terminate, and/or
restrict the scope of, AMYRIS' rights under such Third Party Agreement by reason
of any action and/or omission of AMYRIS and/or its Affiliates.

 

(vi)            Except as provided by AMYRIS to TOTAL prior to the Effective
Date, AMYRIS and its Affiliates (a) have not received any communications
alleging that any use of the AMYRIS Licensed IP by AMYRIS or any of its
Affiliates has violated, infringed or misappropriated or would violate, infringe
or misappropriate any of the intellectual property of any other person or entity
and (b) has no Knowledge of any Third Party infringement, misappropriation or
violation of any AMYRIS Licensed IP.  

 

(vii)            To its Knowledge, there are no pending or issued patent rights
of any Third Party that foreclose practice of any AMYRIS Licensed IP for the
following purposes: (a) to make farnesene using the Mevalonate Pathway or (b) to
Make and Sell Licensed Products.

 

 (viii)            Novvi, per Section 5.2 of the IP License Agreement, has (a)
agreed that AMYRIS and/or its Affiliates solely and exclusively own the AMYRIS
Biofene Manufacturing Technology and (b) has assigned exclusively to AMYRIS all
rights, title, and interest in and to any and all inventions, discoveries, data
and information, whether or not copyrightable or patentable, conceived, reduced
to practice, made, observed or developed (together with all intellectual
property rights related thereto) by or on behalf of Novvi or its Affiliates or
sublicensees, solely or jointly with others, or jointly by or on behalf of
AMYRIS and Novvi (or their respective Affiliates, employees, sublicensees,
contractors, or agents), in each case that are based upon, derived from,
incorporating, in connection with, or related to the Amyris Biofene
Manufacturing Technology. The “AMYRIS Biofene Manufacturing Technology” are
patents and know-how that are controlled by AMYRIS and are necessary or
reasonably useful for the development, making (and having made), offering for
sale, sale, and importing of farnesene itself, including, but not limited to,
Farnesene Strains and any patents and know-how related to the genetic
engineering of such Farnesene Strains, the fermentation methods for making
farnesene, the methods of recovery of farnesene from fermentation broth, the
processes of isolating farnesene directly from fermentation broth, and the
methods of purifying farnesene.

 

(ix)            Except as provided by AMYRIS to TOTAL prior to the Effective
Date, to AMYRIS’s Knowledge: (a) there is no claim by any Person contesting the
validity and/or enforceability of the Patents within the AMYRIS Licensed IP,
and/or use and/or ownership of the AMYRIS Licensed IP, is currently outstanding
and/or threatened, and (b) there is no pending (i.e., filed and/or requested)
interference and/or litigation that involves any of the Patents within the
AMYRIS Licensed IP licensed hereunder.

 30 

CONFIDENTIAL

 

D.                AMYRIS' Covenants. AMYRIS hereby covenants that during the
Term:

 

(i)            AMYRIS and its Affiliates shall timely pay all maintenance costs,
annuity payments and similar fees due with respect to all Patents within the
AMYRIS Licensed IP issued in the following countries: United States, Europe (in
any country(ies) where any European Patent was validated), Brazil, Canada,
China, India, and Japan. AMYRIS shall notify TOTAL prior to abandoning any other
issued Patents within the AMYRIS Licensed IP with respect to which TOTAL has an
enforcement right pursuant to Section 3.D and afford TOTAL an opportunity to pay
the maintenance fees and annuity payments associated with such Patents, and if
TOTAL makes such payments, AMYRIS and each of its Affiliates shall promptly
assign to TOTAL its entire right, title and interest in such Patent. To the
extent that AMYRIS has an obligation to assign a Patent to TOTAL under this
paragraph and also to assign the same Patent to JVCO under the Amended and
Restated JVCO Jet Fuel Agreement, AMYRIS’ obligations under this Agreement shall
take precedence. AMYRIS shall notify TOTAL if any Patents within the AMYRIS
Licensed IP become subject to an interference, reissue, or re-examination. In
such event, if AMYRIS elects not to undertake commercially reasonable efforts to
respond to such interference, reissue or re-examination and defend the claims at
issue, then it shall notify TOTAL and afford TOTAL the right to respond thereto.
Notwithstanding the foregoing, TOTAL’s rights with respect to prosecution under
this clause (i) shall apply with respect to in-licensed AMYRIS Licensed IP only
to the extent that AMYRIS has the right to afford TOTAL such rights, e.g.,
AMYRIS controls prosecution of the applicable patent applications or patent
rights under the applicable license agreement. To the extent that AMYRIS has an
obligation to allow TOTAL to respond to an interference, reissue or
re-examination under this paragraph and also to allow JVCO to respond to the
same interference, reissue or re-examination under the Amended and Restated JVCO
Jet Fuel Agreement, AMYRIS’ obligations under this Agreement shall take
precedence.

 

(ii)            For so long as any Third Party Agreement is necessary or
materially useful for TOTAL to Make and Sell the Licensed Products in the Field
in the Territory using a Commercial Farnesene Strain (“Subject Third Party
Agreement”), (a) with respect to Subject Third Party Agreements that are
necessary for TOTAL to practice the licenses in Section 2.A(i)(a), (b), (c), or
(d), AMYRIS shall, and shall cause each of its Affiliates to, comply with all of
its obligations under the Subject Third Party Agreements and will not terminate
or amend such Subject Third Party Agreement in each case in any manner which
diminishes the licenses to TOTAL or increases any obligations of TOTAL with
respect to the AMYRIS Licensed IP that is subject to such Subject Third Party
Agreement (“Detriment”) without the consent of TOTAL and (b) with respect to
Subject Third Party Agreements that are materially useful for TOTAL to practice
the licenses in Section 2.A(i)(a), (b), (c), or (d), AMYRIS shall provide
advance written notice to TOTAL in connection with terminating or amending such
Subject Third Party Agreement that would result in a Detriment. In addition,
AMYRIS will, and will cause each of its Affiliates to, notify TOTAL promptly, if
AMYRIS and/or any of its Affiliates receives notice, whether or not there is a
cure period, from a Third Party that AMYRIS and/or any of its Affiliates and/or
other licensees is in material breach of any such Subject Third Party Agreement
if such material breach could result in a Detriment, and/or notice from any

 31 

CONFIDENTIAL

 

Third Party which purports to modify and/or terminate any such Subject Third
Party Agreement in a manner that would cause a Detriment. AMYRIS will and will
cause its Affiliates to take prompt and commercially reasonable steps to cure
any such breach. AMYRIS acknowledges that any breach of such Subject Third Party
Agreement(s) by AMYRIS and/or its Affiliates may result in damage to TOTAL with
respect to the subject AMYRIS Licensed IP, which may include loss of license
rights to such AMYRIS Licensed IP and/or monetary damages. For any Subject Third
Party Agreement entered into by AMYRIS after the Effective Date that satisfies
the criteria above, AMYRIS agrees that it will use commercially reasonable
efforts to obtain an agreement from the licensor that TOTAL can continue with
its sublicense if the license to AMYRIS under the applicable Subject Third Party
Agreement is terminated, that TOTAL may approach AMYRIS' licensors under the
Subject Third Party Agreements for the limited purpose of obtaining an agreement
from such a licensor that TOTAL can continue with it sublicense if the license
to AMYRIS under the applicable Subject Third Party Agreement is terminated, and
AMYRIS agrees that it shall facilitate such contact, on TOTAL's request, and
AMYRIS will not object to such an agreement.

 

(iii)            AMYRIS shall not enter into any agreement, contract, lease,
license, instrument or other arrangement with a Third Party that results in a
breach of or constitutes a default under this Agreement or that would conflict
with the licenses and rights granted to TOTAL hereunder.

 

(iv)            No member of the AMYRIS Family other than a Third Party Acquirer
shall commercialize, or grant any Third Party any rights to commercialize, any
isoprenoid or isoprenoid-derived compound for a Diesel Product in the Field in
the Territory or otherwise conduct or authorize any activity in conflict with
the licenses granted in Section 2, provided that the exercise of its retained
rights hereunder as set forth in Section 2.A(iii) above shall not be construed
as a violation of this clause (iv).

 

(v)            Except as expressly contemplated in Section 2.A(i)(d), TOTAL
shall not be obligated to pay to AMYRIS any fees of any type (including
royalties, milestones, maintenance, sublicense, etc.) beyond any amounts due
under Section 2.A(v) or Section 2.B for its use, license, sublicense and/or any
other commercial exploitation of the licenses granted TOTAL herein with respect
to the AMYRIS Licensed IP.

 

(vi)            AMYRIS shall promptly inform TOTAL if AMYRIS and/or any of its
Affiliates becomes aware of any action, suit, investigation and/or proceeding
pending and/or threatened before any arbitrator and/or any governmental
authority, in each case, to which AMYRIS or any of its Affiliates is a party,
which could reasonably be expected to have a material adverse effect on the
ability of TOTAL and/or any of its Affiliates to practice any of the rights
granted TOTAL in this Agreement.

 

 (vii)            Until the expiration or termination of the Collaboration
Agreement, AMYRIS shall not, without prior notice to TOTAL, enter into any grant
or contract that may provide any government or non-for profit entity any rights
(e.g., rights provided to the U.S. Government under 35 U.S. 200 et seq. or any
similar provisions of foreign law) to any patent

 32 

CONFIDENTIAL

 

application or patents resulting from work done in connection with such grant or
contract that would be materially useful in connection with the conduct of the
Biofene Development Project or to Manufacture farnesene to make Licensed
Products or to Make and Sell Licensed Products in the Field in the Territory.

 

(viii)            AMYRIS shall not, and shall not permit any Affiliate to,
create, incur, assume or permit to exist any Lien on any Invention within the
AMYRIS Licensed IP owned by AMYRIS or its Affiliates as of the Effective Date or
hereafter acquired; provided, however, that AMYRIS and its Affiliates shall not
be precluded by this clause (viii) from granting licenses to its Affiliates and
Third Parties under the AMYRIS Licensed IP, provided that such licenses do not
conflict with the licenses and other rights granted to TOTAL hereunder. For
clarity, nothing in this clause (viii) shall restrict the granting by AMYRIS of
(a) licenses with respect to products other than Licensed Products, (b) licenses
outside the Field or (c) licenses within the scope of AMYRIS’ retained rights
under Section 2.A(iii).

 

   (ix)            AMYRIS shall not, and shall not permit any Affiliate to, use
any Known By-Product to Make or Sell any Licensed Product in the Field in the
Territory except in connection with the scope of AMYRIS’ retained rights under
Section 2.A(iii).

 

   (x)            AMYRIS shall not amend the terms of the IP License Agreement
with regard to its prohibition on Novvi’s sale of its by-products for use as
diesel fuel in the Territory (the “Novvi By-Product Restriction”), without the
express prior written consent of TOTAL.

 

   (xi)            In the event that TOTAL or AMYRIS become aware that Novvi has
breached the Novvi By-Product Restriction, it shall notify the other providing
detailed information. In the event that Novvi breaches the Novvi By-Product
Restriction, AMYRIS, upon TOTAL’s written request, agrees to use its best
efforts to enforce the Novvi By-Product Restriction against Novvi including, if
necessary, promptly commencing legal action against Novvi to cease such breach
and recover damages for such breach.

 

  (xii)            AMYRIS shall not, and shall not assist (by joining as a party
or otherwise) any Third Party to, commence or conduct any legal action against
TOTAL or its sublicensees or Subcontractors for the production of any
By-Products in compliance with the terms of this Agreement.

 

E.                 Disclaimer. Except as provided in this ARTICLE 4, neither
Party makes any warranties to the other, whether express or implied, including
without limitation any warranty of merchantability or fitness for a particular
purpose, as to any product or process, or as to the validity or scope of any of
intellectual property or that the practice of any of intellectual property will
be free from infringement of any patent or other proprietary right of any Third
Party or TOTAL or any of its Affiliates.

 33 

CONFIDENTIAL

 

Article 5.   INDEMNITY; LIMITATION OF LIABILITY

 

A.                Indemnification.

 

(i)            Indemnification by TOTAL. TOTAL shall defend, indemnify, and hold
AMYRIS and AMYRIS’ officers, directors, employees, and agents (the “AMYRIS
Indemnitees”) harmless from and against any and all damages, liabilities,
judgments, recoveries, costs, and expenses (including court costs and reasonable
attorneys’ fees and expenses), resulting from any claims, suits, actions or
proceedings of any Third Party (collectively, “Claims”) to the extent that such
Claims arise out of, are based on, or result from (a) a breach of any of TOTAL’s
representations, warranties, covenants and/or obligations under this Agreement;
(b) the willful misconduct or grossly negligent acts of TOTAL or its Affiliates,
or the officers, directors, employees, or agents of TOTAL or its Affiliates in
connection with its activities under this Agreement; or (c) the exercise by
TOTAL of the licenses granted hereunder (excluding claims for infringement and
misappropriation of a Third Party’s intellectual property for which AMYRIS is
obligated to indemnify TOTAL pursuant to Section 5(A)(ii)(b) below); in each
case except to the extent such Claims arise out of, are based on, or result from
(x) a breach by AMYRIS of any of AMYRIS’ representations, warranties, covenants
and/or obligations under this Agreement; or (y) the willful misconduct or
grossly negligent acts of AMYRIS, its Affiliates, or the officers, directors,
employees, or agents of AMYRIS or its Affiliates.

 

(ii)            Indemnification by AMYRIS. AMYRIS shall defend, indemnify, and
hold TOTAL and its Affiliates and each of their officers, directors, employees,
and agents (the “TOTAL Indemnitees”) harmless from and against any and all
damages, liabilities, judgments, recoveries, costs, and expenses (including
court costs and reasonable attorneys’ fees and expenses), resulting from any
Claims (as defined in Section 5.A(i) above) to the extent that (A) such Claims
arise out of, are based on, or result from (a) a breach of any of AMYRIS’
representations, warranties, covenants and/or obligations under this Agreement,
(b) any manufacture by TOTAL of farnesene that allegedly has infringed or
misappropriated a Third Party’s intellectual property, but only to the extent
such alleged infringement or misappropriation is directly attributable to
TOTAL’s adherence to AMYRIS’ then approved farnesene manufacturing process (as
provided in the Successful Commercial Transfer) licensed from AMYRIS as part of
the AMYRIS Licensed IP and not to any deviation or modification from such
process made by or on behalf of TOTAL other than a deviation or modification
made by TOTAL at the written direction of AMYRIS, (c) the willful misconduct or
grossly negligent acts of AMYRIS, its Affiliates, or the officers, directors,
employees, or agents of AMYRIS or its Affiliates or (B) such Claims (a) are
Patent infringement claims brought by Novvi against TOTAL, (b) allege that one
or more of the Licensed Products infringes one or more Patents owned by Novvi
and (c) are based on Inventions conceived and reduced to practice by Novvi; in
each case ((A) and (B)), except to the extent such Claims arise out of, are
based on, or result from (x) a breach by TOTAL of any of TOTAL’s
representations, warranties, covenants and/or obligations under this Agreement;
or (y) the willful misconduct or grossly negligent acts of TOTAL and its
Affiliates or the officers, directors, employees, or agents of TOTAL or its
Affiliates.

 34 

CONFIDENTIAL

 

(iii)            Indemnification Procedures. In the event that a Party claiming
indemnity under this Section 5.A (the “Indemnified Party”) becomes aware of any
Claim for which it seeks indemnification from the other Party (the “Indemnifying
Party”), the Indemnified Party shall: (a) reasonably promptly notify
Indemnifying Party thereof, in no event later than ten (10) business days after
the Indemnified Party becomes aware of such Claim (provided that failure to
provide such notice will not release the Indemnifying Party from any of its
indemnity obligations hereunder except to the extent that such failure increases
the Indemnifying Party's indemnity obligation); (b) permit the Indemnifying
Party to assume control of the defense or settlement of the Claim; (c) at the
Indemnifying Party’s expense, provide the Indemnifying Party with reasonable
cooperation in the defense or settlement thereof; and (d) not settle any such
claim without the Indemnifying Party’s written consent, not to be unreasonably
withheld. The Indemnified Party may participate in and monitor such defense with
counsel of its own choosing at its sole expense. If the Indemnifying Party does
not assume and conduct the defense of the claim as provided above, (x) the
Indemnified Party may defend against, and consent to the entry of any judgment
or enter into any settlement with respect to the claim in any manner the
Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith), and (y) the Indemnifying Party shall remain responsible
to indemnify the Indemnified Party as provided in this Section 5.A.

 

B.                 Insurance. Prior to the commencement of its operational
activities, TOTAL shall acquire, and thereafter maintain, product liability
insurance and general commercial liability insurance, to the extent, in amounts
and from carriers with quality ratings not lower than industry standards for a
similarly situated company, during the Term and thereafter for so long as TOTAL
is exercising its license rights granted hereunder and including with respect to
TOTAL’s facilities used in conducting such activities. TOTAL shall provide to
AMYRIS a certificate of insurance evidencing such coverage upon request.

 

C.                 Limitation of Liability. EXCEPT IN CIRCUMSTANCES OF GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES OR WITH
RESPECT TO A BREACH OF ARTICLE 6, NEITHER PARTY, NOR ANY OF ITS AFFILIATES,
SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES IN CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED
HEREUNDER. FOR CLARITY, ANY DAMAGES FINALLY AND ACTUALLY SUFFERED BY AN
INDEMNIFIED PARTY (WHETHER BY A FINAL JUDGMENT OF A COURT OF LAW OR THROUGH A
SETTLEMENT) ARISING OUT OF A CLAIM FOR WHICH THE INDEMNIFIED PARTY IS
INDEMNIFIABLE UNDER THIS ARTICLE 5 SHALL BE DEEMED DIRECT DAMAGES FOR PURPOSE OF
THIS SECTION 5.C. NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE ENTITLED TO
RECOVER FROM THE OTHER PARTY ANY PUNITIVE DAMAGES HEREUNDER.

 35 

CONFIDENTIAL

 

Article 6.   CONFIDENTIALITY

 

A.                Confidential Information. Except to the extent expressly
authorized by this Agreement or otherwise provided herein or agreed in writing
by the Parties, during the Term and for two (2) years thereafter, each Party
shall keep confidential and shall not publish or otherwise disclose and shall
not use for any purpose other than as permitted in this Agreement or the
Collaboration Agreement, any Inventions or other confidential information,
including any information relating to any Strain, disclosed to it by the other
Party or its Affiliates pursuant to this Agreement (collectively, “Confidential
Information” of the disclosing Party). Each Party shall use at least the same
standard of care as it uses to protect proprietary or confidential information
of its own, but in no event less than reasonable care, to ensure that its and
its Affiliates’ and sublicensees’ employees, previous employees, agents,
consultants and other representatives do not disclose or make any unauthorized
use of the Confidential Information of the other Party. Each Party shall
promptly notify the other upon discovery of any unauthorized use or disclosure
of the other Party’s Confidential Information. The terms and conditions of this
Agreement (but not the existence hereof) shall be the Confidential Information
of both Parties. Any Confidential Information disclosed hereunder shall be the
Confidential Information of the disclosing Party. The receiving Party is
permitted to use such Confidential Information only to the extent permitted in
this Agreement or the Collaboration Agreement. Any Inventions owned by AMYRIS
under this Agreement (including by reference to the Collaboration Agreement in
Section 3.A(i) above) shall constitute Confidential Information of AMYRIS.

 

B.                 Exceptions. The obligations of non-disclosure and non-use
under Section 6.A shall not apply to any Confidential Information of a
disclosing Party if the receiving Party can prove by contemporaneous written
documentation or otherwise reasonably demonstrate that such Confidential
Information: (1) is at the time of receipt, or thereafter becomes, through no
breach of this Agreement or the Collaboration Agreement by the receiving Party,
generally known or publicly available; (2) is known by the receiving Party at
the time of receiving such Confidential Information; (3) is hereafter furnished
to the receiving Party by a Third Party, which is not, to the receiving Party’s
reasonable knowledge, in breach of any confidentiality obligation related to
such information; (4) is independently discovered or developed (in the case of
TOTAL, without the practice of the licenses granted hereunder or reference to
the AMYRIS Licensed IP or the Confidential Information of AMYRIS, and without
use of Confidential Information of AMYRIS under the Collaboration Agreement and
without violation of any agreement between AMYRIS and any of its Affiliates, on
the one hand, and TOTAL or any of its Affiliates, on the other hand), (5) is the
subject of a written permission to disclose provided by the disclosing Party; or
(6) is disclosed pursuant to any ruling of a governmental or regulatory
authority or court or by mandatory law, provided that written notice of such
ruling is given, as soon as reasonably possible, to the disclosing Party so as
to give the disclosing Party an opportunity to intervene and provided further
that the receiving Party uses reasonable efforts to obtain assurance that the
Confidential Information shall be treated confidentially. In addition, each
Party may disclose Confidential Information of the other Party to the extent
such disclosure is reasonably necessary in the following instances:

 36 

CONFIDENTIAL

 

(i)            filing or prosecuting Patents as permitted by this Agreement (but
such disclosure must comply with Section 6(C) below);

 

(ii)            regulatory filings for products to which such Party has a
license or a right to develop hereunder;

 

(iii)            prosecuting or defending litigation as permitted by or relating
to this Agreement;

 

(iv)            otherwise required by law or the requirements of a national
securities exchange or other similar regulatory body; provided that the
receiving Party shall (a) provide the disclosing Party with reasonable advance
notice of, and an opportunity to comment on, any such required disclosure, to
the extent such advance notice is legally permitted, (b) if requested by the
disclosing Party, and at the disclosing Party’s expense, seek confidential
treatment with respect to any such disclosure to the extent available, and (c)
use good faith efforts to incorporate the comments of the disclosing Party in
any such disclosure or request for confidential treatment;

 

(v)            complying with applicable Legal Requirements or governmental
requests;

 

(vi)            disclosure to its Affiliates, licensees, sublicensees and
Subcontractors and their respective representatives, who reasonably need to know
such Confidential Information for the purpose of performing the obligations or
exercising its license rights as described in this Agreement and internal
reporting to its Affiliates, provided, in each case, each Party shall be
responsible for ensuring that all such representatives to whom the Confidential
Information is disclosed under this Agreement shall keep such information
confidential and shall not disclose the same to any unauthorized person; or

 

 (vii)            to underwriters or investors or potential investors or their
counsel or accountants in connection with a Monetization (as defined in Section
13.6 of the Collaboration Agreement) or other investment transaction (and to its
and their respective Affiliates, representatives and financing sources);
provided, however, that each such Third Party to whom information is disclosed
will (a) be subject to obligations of confidentiality substantially similar
hereunder, (b) be informed of the confidential nature of the Confidential
Information so disclosed, and (c) agree to hold such Confidential Information
subject to the terms thereof; provided, that the disclosure rights shall not
apply with respect to the other Party’s intellectual property.

 

C.                 Public Disclosures of Technical Information. If TOTAL seeks
to publish any technical information relating to any Strain, the substance of
which has not been previously approved by AMYRIS for publication or disclosure,
TOTAL shall first provide to AMYRIS the material proposed for disclosure or
publication, such as by oral presentation, manuscript or abstract, and AMYRIS
shall have the right to review and comment on all such material. Before any such
material is submitted for publication,

 37 

CONFIDENTIAL

 

TOTAL shall deliver a complete copy to AMYRIS at least sixty (60) days prior to
submitting the material to a publisher or initiating any other disclosure.
AMYRIS shall review any such material and give its comments to TOTAL as soon as
practicable, but no later than forty-five (45) days after delivery of such
material to TOTAL. TOTAL shall not publish any such technical information, the
substance of which has not been previously approved by AMYRIS for publication or
disclosure, without AMYRIS’ prior written consent in each instance, which
consent shall not be unreasonably withheld or delayed. For clarity, such consent
is not required for disclosures relating to the Licensed Products to the extent
such disclosure does not comprise technical information relating to Strains.

 

D.                Publicity and Disclosure of this Agreement. A Party that
desires to make, or that is required to make pursuant to applicable laws or
regulations, any press release or other public disclosure regarding the
existence or terms of this Agreement (including the identity of the other Party
to this Agreement) shall first consult with the other Party (to the extent such
consultation does not violate applicable laws or regulations) with respect to
the text and timing of such press release or other public disclosure and shall
obtain the other Party’s approval over the text and timing of such release and
disclosure prior to the issuance or disclosure thereof (to the extent such
approval does not violate applicable laws or regulations). Following the initial
press release or other public disclosure announcing the existence or terms of
this Agreement (if any), each Party shall be free to disclose, without the other
Party’s prior written consent, the existence of this Agreement, the identity of
the other Party and those terms of this Agreement which have already been
publicly disclosed in accordance herewith.

 

E.                 Residuals. Nothing in this Agreement shall restrict any
employee or representative of a Party from using general ideas, concepts,
practices, learning, or know-how relating to any activities conducted on behalf
of TOTAL (“General Know-How”) that are retained in the unaided memory of such
employee or representative following performance of the Biofene Development
Project and such employee or representative is not aware at the time of use that
such information is Confidential Information of the other Party, provided that
the foregoing is not intended to grant, and shall not be deemed to grant (i) any
right to disclose the Confidential Information of the other Party, or (ii) any
license under any Patents of the other Party. The General Know-How shall in no
event include any financial, business statistical, or personnel information
specific to the other Party. A person’s memory is “unaided” if such person has
not intentionally memorized the Confidential Information for the purpose of
retaining and subsequently using or disclosing it otherwise than as authorized
pursuant to this Agreement.

 

Article 7.   TERM AND TERMINATION

 

A.                Term. The term of this Agreement shall commence on the
Effective Date and remain in effect for fifty (50) years (the “Term”).

 38 

CONFIDENTIAL

 

B.                 Consequence of Events. The Parties agree as follows:

 

(i)            Change of Control of AMYRIS. For clarity, this Agreement shall
remain in full force and effect in the event of any Change of Control of AMYRIS.

 

(ii)            Termination of Collaboration Agreement. For clarity, the Parties
agree that, regardless of any termination of the Collaboration Agreement, this
Agreement shall remain in full force and effect according to its terms.

 

C.                 Termination of Agreement.

 

(i)            The licenses granted to TOTAL herein shall be irrevocable (other
than as specified in this Section 7.C), provided in the case of a material
breach (but only in the case of a material breach) of the relevant license,
AMYRIS shall have a right to terminate the applicable license in accordance with
the following. If AMYRIS believes any such breach by TOTAL has occurred, AMYRIS
shall within thirty (30) days provide written notice to TOTAL describing the
specific alleged material breach. If a material breach is not cured within
ninety (90) days of TOTAL’s receipt of such notice, then AMYRIS may terminate
the applicable license with further written notice to TOTAL (A) immediately at
the end of such ninety (90) day period, if TOTAL has not contested the
allegation, or (B) if TOTAL has contested such allegation, only upon a final
written determination, if any, of an arbitrator in a proceeding subject to
Section 8.B that an uncured material breach has occurred. For clarity, in the
case of any dispute between the Parties as to whether any uncured material
breach has occurred that would permit AMYRIS to terminate a license or this
Agreement, no notice of termination may be given and no such termination shall
be effective until the final resolution of a dispute resolution proceeding
conducted pursuant to Section 8.B, and such licenses may only be terminated if
the arbitrator finally determines an uncured material breach has occurred.

 

(ii)            In the case of an uncured material breach of Section 2.E(i) or
(ii) by TOTAL, then, except to the extent Section 7.C(iii) below applies, AMYRIS
shall have the right to terminate the licenses granted in Section 2.A in their
entirety in accordance with the procedure described in Section 7.C(i) above, and
in the case of such a license termination, this Agreement shall terminate
concurrently.

 

(iii)            In the case of any uncured material breach by TOTAL based on
the use of any Intermediate Strain or any other Strain that is a genetic
manipulation or modification of any Intermediate Strain (other than any
Commercial Farnesene Strain(s)) outside the scope of the limited license in
Section 2.A(i)(b), then in accordance with the procedure described in clause
7.C(i) above, AMYRIS shall have the right to terminate the license granted in
Section 2.A(i)(b) and all other rights of TOTAL permitting its development and
use of Intermediate Strains, including TOTAL’s right to release of the Escrowed
Materials relating to the Intermediate Strains) as described in clause (i) above
but AMYRIS may not otherwise terminate any provision of this Agreement or this
Agreement in its entirety.

 39 

CONFIDENTIAL

 

(iv)            For purposes of determining whether a material breach that would
trigger a right of termination under Section 7.C has occurred, any Affiliate of
TOTAL shall be treated as if it was TOTAL.

 

(v)            Except as expressly provided in this Section 7.C(v), no acts or
omissions of any Subcontractor or sublicensee of TOTAL shall be the basis of any
termination of this Agreement. In the event that any Subcontractor or
sublicensee of TOTAL violates Section 2.E(i) or Section 2.E(ii)(a) or (b), then
such violation may provide a basis for a material breach and termination of this
Agreement under Section 7.C(ii) above, but only if TOTAL fails to use
commercially reasonable efforts to cure such breach, which efforts may include
terminating its agreement with such Subcontractor or sublicensee and initiating
and continuing to pursue appropriate legal action to stop such unauthorized
activity. In the event that a sublicensee or Subcontractor of TOTAL uses any
Intermediate Strain in a manner that exceeds the scope of or violates the
restrictions on the exercise of the license in Section 2.A(i)(b), then in
accordance with the procedure described in Section 7.C(i) above, AMYRIS shall
have the right to terminate the license in Section 2.A(i)(b) pursuant to Section
7.C(iii) and TOTAL’s related rights in respect of Intermediate Strains but only
if TOTAL is not using commercially reasonable efforts to cure such breach, which
efforts may include terminating its agreement with Affiliate, sublicensee or
Subcontractor pertaining to the Intermediate Strain(s) and initiating and
continuing to pursue appropriate legal action to stop such unauthorized
activity.

 

D.                Conversion to Non-Exclusive License. In the event of the
expiration of this Agreement at the end of the Term, TOTAL shall retain a
perpetual, non-exclusive, royalty-free (subject to Section 2.A(v) and Section
2.B) right and license under the AMYRIS Licensed IP, in each case that is
necessary or, in the case of the AMYRIS Farnesene Production IP, useful to Make
and Sell Licensed Products within the Field within the Territory.

 

E.                 Effects of Termination.

 

1.                  Strains; Return or Destruction of Confidential Information.
Except as provided in Section 7.D, upon expiration or termination of this
Agreement and/or the licenses granted herein, as applicable, TOTAL shall
immediately cease and cause its Affiliates, sublicensees and Subcontractors to
cease use of any AMYRIS Licensed IP, Strain Improvement Technology and all TOTAL
Strains (or in the case of a termination under Section 7.C(iii), the
Intermediate Strains and any Strains derived therefrom) and within ninety (90)
days following a written request from the other Party, each receiving Party
shall at the disclosing Party’s discretion, promptly destroy or return to the
disclosing Party (a) all written copies of the disclosing Party’s Confidential
Information that is marked confidential and (b) all biological materials
(including all TOTAL Strains), in each case (a) and (b) to which the receiving
Party does not retain rights hereunder, except that the receiving Party may
retain such Confidential Information or materials, to the extent that the
receiving Party requires such Confidential Information or materials for the
purpose of performing any obligations under this Agreement that may survive such
expiration or termination, or with respect to Confidential Information only for
archival purposes or for

 40 

CONFIDENTIAL

 

information contained in management reports.

 

2.                  Rights in Bankruptcy. All rights and licenses granted under
or pursuant to this Agreement to TOTAL are, and will otherwise be deemed to be,
for purposes of Section 365(n) of Title 11 of the United States Code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as that term
is defined in the Bankruptcy Code. TOTAL, as a licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the Bankruptcy Code. Upon the filing of a case by or against
AMYRIS or any AMYRIS Affiliate (the “Bankrupt Entity”), including without
limitation, AMYRIS Fuels LLC, AB Technologies LLC, and/or AMYRIS Brasil Ltda.
(each of such Affiliates, a “Co-Licensor”) under the Bankruptcy Code, then (a)
TOTAL shall be entitled to the fullest protections conferred upon licensees
under Section 365(n) of the Bankruptcy Code, or any similar provision; (b)
AMYRIS and each Co-Licensor shall perform all of its obligations under this
Agreement; (c) the Bankrupt Entity shall immediately, without the need for any
further request by TOTAL, or notice or hearing, provide to TOTAL a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property (which embodiments,
throughout this Agreement, shall include without limitation, the Escrowed
Materials), or any other information necessary or desirable for TOTAL to utilize
such intellectual property; and (d) AMYRIS and each Co-Licensor shall not
interfere with the rights of TOTAL as provided in this Agreement, or in any
agreement supplementary to this Agreement, to such intellectual property
(including such embodiment), including any right to obtain such intellectual
property (and such embodiment) from another entity or person. To the extent
AMYRIS and/or a Co-Licensor rejects this Agreement under the Bankruptcy Code and
TOTAL elects to retain its rights, (x) TOTAL shall have the full rights provided
to it under Section 365(n) of the Bankruptcy Code; (y) the waivers under Section
365(n)(2)(C) shall apply only to rights of setoff and administrative claims
arising solely out of this Agreement, and not to any other agreements or
instruments, including, without limitation, claims or rights arising out of
agreements supplementary to this Agreement; and (z) the Bankrupt Entity shall,
without need for notice or hearing, provide to TOTAL any intellectual property
(including such embodiment) held by AMYRIS and/or each Co-licensor and/or any
other entity or person, and shall not interfere with the rights of TOTAL as
provided in this Agreement, or any agreement supplementary to this Agreement, to
such intellectual property (including such embodiment) including any right to
obtain such intellectual property (and such embodiment) from another entity or
person. For purposes of this Agreement, the term “embodiment” shall mean any and
all materials required to be delivered by AMYRIS or a Co-Licensor to TOTAL
hereunder and any materials relating to the licenses granted hereunder which, in
the course of dealing between the Parties under this Agreement, are customarily
delivered, in whatever format (whether electronic, written or otherwise). All
written agreements entered into relating to and in connection with the Parties’
performance hereunder from time-to-time, shall be considered agreements
“supplementary” to this Agreement for purposes of Section 365(n) of the
Bankruptcy Code. AMYRIS and each Co-Licensor acknowledges and agrees that the
rights of TOTAL to such intellectual property (and such embodiments) are unique,
and that to the extent AMYRIS or a Co-Licensor, or their respective trustees in
bankruptcy, were to sell any portion of such

 41 

CONFIDENTIAL

 

intellectual property free and clear of liens, claims or interests, TOTAL would
suffer irreparable damages, such that AMYRIS and each Co-Licensor agrees that
such sale shall not occur without TOTAL’s express written consent. For the
avoidance of doubt, “intellectual property,” as used in this Section 7.E.2, is
limited to intellectual property included in the AMYRIS Licensed IP and the
Strain Improvement Technology, and any tangible embodiments of such intellectual
property, and includes all such intellectual property and tangible embodiments
of such intellectual property (provided in the case of the Strain Improvement
Technology, only to the extent, and for the uses and period, described in
Section 2.A.(i)(b)).

 

3.                  Accrued Rights. Termination or expiration of this Agreement
for any reason shall not release either Party from any liability or obligation
that already has accrued prior to such expiration or termination, nor affect the
survival of any provision hereof to the extent it is expressly stated to survive
such termination. Termination or expiration of this Agreement for any reason
shall not constitute a waiver or release of, or otherwise be deemed to prejudice
or adversely affect, any rights, remedies or claims, whether for damages or
otherwise, that a Party may have hereunder or that may arise out of or in
connection with such termination or expiration.

 

F.                  Survival. Subject to the other provisions set forth in this
Article 7 and any other applicable terms and conditions of this Agreement, the
obligations and rights of the Parties under the following provisions of this
Agreement shall survive expiration of this Agreement: Articles 1 (Definitions)
(to the extent any definitions are applicable after expiration hereof), 5
(Indemnity; Limitation of Liability), 6 (Confidentiality) (for the period set
forth therein), 8 (Dispute Resolution) and 9 (Miscellaneous); Sections 2.A
(License to Make and Sell Licensed Products) (where the licenses are on the
non-exclusive basis described above), 2.B (Third Party Agreements), 2.C
(Sublicenses and Subcontracts), 2.E (Strain Restrictions), 2.F (Reporting, Audit
and Inspection Rights), 2.G (No Implied Rights), 2.I, 3.A (Ownership), 3.E
(Infringement of Third Party Rights), 3.F (Common Interest Disclosures and
Agreement), 4.E (Disclaimer), 7.C (Termination of Agreement), 7.D (Conversion to
Non-Exclusive License) and 7.E (Effects of Termination); and this Section 7.F
(Survival). Subject to the other provisions set forth in this Article 7 and any
other applicable terms and conditions of this Agreement, the obligations and
rights of the Parties under the following provisions of this Agreement shall
survive termination of this Agreement: Articles 1 (Definitions) (to the extent
any definitions are applicable after termination hereof), 5 (Indemnity;
Limitation of Liability), 6 (Confidentiality) (for the period set forth
therein), 8 (Dispute Resolution) and 9 (Miscellaneous); Sections 3.A
(Ownership), 3.E (Infringement of Third Party Rights), 3.F (Common Interest
Disclosures and Agreement), 4.E (Disclaimer), 7.C (Termination of Agreement) and
7.E (Effects of Termination); and this Section 7.F (Survival).

 

Article 8.   DISPUTE RESOLUTION

 

A.                Escalation. Except as provided in Section 8.B or 8.D, if any
Dispute arises between the Parties under this Agreement, such Dispute shall be
referred to the Executive Officers for further discussion and resolution. The
Executive Officers shall attempt in good

 42 

CONFIDENTIAL

 

faith to resolve any Dispute referred to them pursuant to this Section 8.A
within ten (10) days after such referral by meeting (either in person or by
video teleconference, unless otherwise mutually agreed) at a mutually acceptable
time, and thereafter as often as they reasonably deem necessary, to exchange
relevant information and to attempt to resolve the Dispute. If the Dispute has
not been resolved within twenty (20) days thereafter and the Dispute does not
consist of a failure by the Parties to reach agreement where one or both Parties
have discretion whether to agree, either Party may, by written notice to the
other Party, elect to initiate arbitration pursuant to Section 8.B for purposes
of having the Dispute and any related Disputes resolved. If an Executive Officer
intends to be accompanied at a meeting by an attorney, the other Executive
Officer shall be given at least forty-eight (48) hours’ notice of such intention
and may also be accompanied by an attorney. All negotiations conducted pursuant
to Section 8.B, and all documents and information exchanged by the Parties in
furtherance of such negotiations, (i) are the Confidential Information of the
Parties, (ii) shall be treated as evidence of compromise and settlement for
purposes of the United States Federal Rules of Evidence and any other applicable
state or national rules of evidence or procedure, and (iii) shall be
inadmissible in any arbitration conducted pursuant to this Section 8 or other
proceeding with respect to a Dispute.

 

B.                 Arbitration. Except for Disputes that are subject to Sections
8.C, D or E, all Disputes arising out of or in connection with this Agreement
that cannot be resolved by the Executive Officers pursuant to Section 8.A shall
be finally settled as follows:

 

(i)            Except for Disputes that are subject to Section 8.C, D or E, all
Disputes arising out of or in connection with this Agreement that cannot be
resolved by the Executive Officers pursuant to Section 8.A, shall be finally
settled under the Rules of Arbitration of the International Chamber of Commerce
(the “ICC Rules”) by an arbitration tribunal appointed in accordance with the
said ICC Rules as modified hereby.

 

                                                   (ii)            There shall
be three (3) arbitrators, one selected by the initiating Party in the request
for arbitration, the second selected by the other Party within twenty (20) days
of receipt of the request for arbitration, and the third (who shall act as
chairperson of the arbitration tribunal) selected by the two (2) Party-appointed
arbitrators within twenty (20) days of the selection of the second arbitrator.
In the event that the respondent fails to select an arbitrator, or if the two
Party-appointed arbitrators are unable or fail to agree upon the third
arbitrator, the international Court of Arbitration of the International Chamber
of Commerce shall designate the remaining arbitrator(s) required to comprise the
tribunal. The claimant in the arbitration shall provide a copy of the request
for arbitration to the respondent at the time such request is submitted to the
Secretariat of the International Chamber of Commerce.

 

(iii)            Each arbitrator chosen under this Section shall speak, read,
and write English fluently and shall be either (a) a practicing lawyer who has
specialized in business litigation with at least ten (10) years of experience in
a law firm of over fifty (50) lawyers or (b) a retired judge of a court of
general jurisdiction.

 43 

CONFIDENTIAL

 

(iv)            The place of arbitration shall be New York, New York. The
language of the arbitral proceedings and of all submissions and written evidence
shall be English; provided, however, that a Party, at its expense, may provide
for translation or simultaneous interpretation into a language other than
English.

 

(v)            The arbitrators shall issue an award within nine (9) months of
the submission of the request for arbitration. This time limit may be extended
by agreement of the Parties or by the tribunal if necessary.

 

(vi)            It is expressly understood and agreed by the Parties that the
rulings and award of the tribunal shall be conclusive on the Parties, their
successors and permitted assigns. Judgment on the award rendered by the tribunal
may be entered in any court having jurisdiction thereof.

 

(vii)            Each Party shall bear its own costs and expenses and attorneys'
fees, and the Party that does not prevail in the arbitration proceeding shall
pay the arbitrator's fees and any administrative fees of arbitration. All
proceedings and decisions of the tribunal shall be deemed Confidential
Information of each of the Parties, and shall be subject to Article 6.

 

For clarity, any disputes between the Parties regarding the deposit of Escrowed
Materials or access to any Escrowed Materials shall not be required to be
resolved via arbitration, and either Party may seek equitable relief for such
dispute, including without limitation, specific performance, pursuant to
Section 8.D.

 

C.                 Patent Validity and Infringement Disputes. In the event that
a Dispute arises with respect to the inventorship, scope, validity,
enforceability, revocation or infringement of a Patent, and such Dispute cannot
be resolved by the Executive Officers in accordance with Section 8.A, unless
otherwise agreed by the Parties in writing, such Dispute shall not be submitted
to arbitration in accordance with Section 8.B, and notwithstanding anything in
this Agreement to the contrary, the sole forum to resolve such Dispute shall be
to initiate litigation in a court or other tribunal of competent jurisdiction in
the country of issuance of the Patent that is the subject of the Dispute.

 

D.                Equitable Relief. Notwithstanding anything to the contrary,
either Party may at any time seek to obtain equitable relief from a court of
competent jurisdiction with respect to an issue arising under this Agreement if
the rights of such Party would be prejudiced absent such relief.

 

E.                 Disputes Subject to Section 2.A(iii). In the event of any
disagreement between the Parties (or their successors) regarding the terms on
which any Inventions subject to Section 2.A(iii) shall be licensed to Company,
then at the request of Company (or its successor), such dispute be resolved by a
single arbitrator agreed by the Parties or if the Parties are unable to agree
within thirty (30) days of Company’s request, selected by the head of the New
York office of the International Chamber of Commerce. Such arbitrator shall have
expertise in the licensing of biotechnology intellectual property for industrial

 

 44 

CONFIDENTIAL



applications. Each Party shall submit to the arbitrator a written brief of its
position regarding the license terms, which submission (including supporting
documentation) shall not exceed 50 pages. The arbitrator shall select the
position of one of the Parties, in its entirety, as his or her decision, and
shall have no authority to vary any of the terms of the prevailing proposal. The
Parties shall equally share the costs of such arbitration. Any such arbitration
shall be completed within 120 days of selection of the arbitrator.

 

F.                  Attorney’s Fees. If any action, proceeding or arbitration is
brought by a Party to enforce or interpret this Agreement, the prevailing Party,
in addition to all other legal or equitable remedies possessed, shall be
entitled to be reimbursed for all reasonable attorneys’ fees incurred by reason
of such action or proceeding to the extent related to the enforcement or
interpretation of this Agreement.

 

Article 9.   MISCELLANEOUS

 

A.                Governing Law. This Agreement and any arbitration hereunder
shall be governed by, interpreted and construed and enforced in accordance with,
the laws of the State of New York, without giving effect to any conflicts of
laws principles thereof.

 

B.                 Entire Agreement; Modification. This Agreement and the
Collaboration Agreement constitute the entire agreement of the Parties with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, among the Parties with respect to the
subject matter hereof. No warranty, representation, inducement, promise,
understanding or condition not set forth in this Agreement has been made or
relied upon by either Party with respect to the subject matter of this
Agreement. No rights or licenses with respect to any intellectual property right
of either Party are granted or deemed granted hereunder or in connection
herewith, other than those rights expressly granted in this Agreement. This
Agreement may only be modified or supplemented in a writing expressly stated for
such purpose and signed by the Parties to this Agreement. For clarity, except as
modified herein, the Collaboration Agreement remains in full force and effect;
provided, in the event of any inconsistency between the Collaboration Agreement
and this Agreement, the terms of this Agreement shall prevail.

 

C.                 Relationship. This Agreement establishes between the Parties
an independent relationship. The Parties intend that no partnership or joint
venture is created hereby between TOTAL and AMYRIS, that neither Party will be a
partner or joint venturer of the other Party for any purposes, and that this
Agreement will not be construed to the contrary.

 

D.                Non-Waiver. Either Party may (i) extend the time for the
performance of any of the obligations or other acts of the other Party, (ii)
waive any inaccuracies in the representations and warranties of the other Party
contained herein or in any document delivered by the other Party pursuant
hereto, or (iii) waive compliance with any of the agreements or conditions of
the other Party contained herein. Any such extension or waiver shall be valid
only if set forth in an instrument in writing signed by the Parties. Any waiver
of any term or condition shall not be construed as a waiver of any subsequent
breach

 

 45 

CONFIDENTIAL



or a subsequent waiver of the same term or condition, or a waiver of any other
term or condition, of this Agreement. The failure of either Party to assert any
of its rights hereunder shall not constitute a waiver of any of such rights. Any
extension of time or other indulgence granted to a Party hereunder shall not
otherwise alter or affect any power, remedy or right of the other Party or the
obligations of the Party to whom such extension or indulgence is granted.

 

E.                 Assignment. This Agreement may not be assigned by either
Party without the express written consent of the other Party; provided, however,
that either Party may assign its rights and obligations pursuant to this
Agreement without the written consent of the other Party to (a) any of its
Affiliates or (b) in connection with the transfer or sale by a Party of all or
substantially all the assets to which this Agreement relates; provided, that any
such assignee agrees to be bound by the terms of this Agreement.

 

F.                  Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any applicable
law or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect to the fullest extent permitted by
law. Upon determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a reasonably acceptable manner.

 

G.                Notices. Any notice to be given under this Agreement must be
in writing and delivered either in person by registered or certified mail
(postage prepaid) requiring return receipt, or by overnight courier or facsimile
confirmed thereafter by any of the foregoing, to the Party to be notified at its
address(es) given below, or at any address such Party has previously designated
by prior written notice to the other. Notice shall be deemed sufficiently given
for all purposes upon the earliest of (a) the date of actual receipt; (b) if
mailed, three (3) days after the date of postmark; or (c) if delivered by
overnight courier, the next business day the overnight courier regularly makes
deliveries.

 

If to TOTAL, notices must be addressed to:

 

Total Energies Nouvelles Activités USA

 24 Cours Michelet

 92800 Puteaux

 France

Attn:                          , President

 Fax. No.:

 Email:



 46 

CONFIDENTIAL

 

If to AMYRIS, notices must be addressed to:

 

AMYRIS, Inc.

 5885 Hollis Street, Suite 100

 Emeryville, CA 94608

 Attention: General Counsel

 Facsimile:

 

H.                Force Majeure. Each Party shall be excused from liability for
the failure or delay in performance of any obligation under this Agreement by
reason of any event beyond such Party’s reasonable control including but not
limited to acts of God, fire, flood, explosion, earthquake, or other natural
forces, war, civil unrest, accident, any strike or labor disturbance, or any
other event similar to those enumerated above. Such excuse from liability shall
be effective only to the extent and duration of the event(s) causing the failure
or delay in performance and provided that the Party has not caused such event(s)
to occur and continues to use diligent, good faith efforts to avoid the effects
of such event and to perform the obligation. Notice of a Party’s failure or
delay in performance due to force majeure must be given to the unaffected Party
promptly thereafter but no later than five (5) days after its occurrence which
notice shall describe the force majeure event and the actions taken to minimize
the impact thereof. All delivery dates under this Agreement that have been
affected by force majeure shall be tolled for the duration of such force
majeure. In no event shall any Party be required to prevent or settle any labor
disturbance or dispute.

 

I.                   Trademarks and Logos. Neither Party shall use, in
advertising or otherwise, the other Party’s or its Affiliates’ names, trade
names, trademarks, service marks, logos or other indicia of origin or refer to
the other Party or its Affiliates, directly or indirectly, in any media release,
public announcement or public disclosure relating to this Agreement or its
subject matter, including in any promotional or marketing materials, lists,
referral lists, or business presentations, without prior written consent from
the other Party for each such use or release. The restrictions imposed by this
Section 9.I shall not prohibit either Party from making any disclosure (a)
identifying the other Party as a counterparty to this Agreement to its or its
Affiliates’ actual or prospective acquirers, merger candidates, underwriters, or
investors (and their attorneys and accountants), (b) that is required by
Applicable Law or the requirements of a national securities exchange or another
similar regulatory body (provided that any such disclosure shall be governed by
Section 6) or (c) with respect to which written consent of the other Party has
previously been obtained.

 

J.                   Export Control. Notwithstanding anything to the contrary
contained herein, all obligations of the Parties are subject to prior compliance
with export regulations applicable to each Party and such other related laws and
regulations as may be applicable to each Party, and to obtaining all necessary
approvals required by the applicable government entity. Each Party shall each
use its reasonable efforts to obtain such approvals for its own activities. Each
Party shall cooperate with the other Parties and shall provide assistance to the
other Parties as reasonably necessary to obtain any required approvals.

 

K.                Interpretation.

 47 

CONFIDENTIAL

 

(i)            Captions & Headings. The captions and headings of clauses
contained in this Agreement preceding the text of the articles, sections,
subsections and paragraphs hereof are inserted solely for convenience and ease
of reference only and shall not constitute any part of this Agreement, or have
any effect on its interpretation or construction.

 

(ii)            Singular & Plural. All references in this Agreement to the
singular shall include the plural where applicable, and all references to gender
shall include both genders and the neuter.

 

(iii)            Including as Example. Use of the term “including” or “include”
in this Agreement shall be interpreted to mean “including, without limitation,”
or “include, but not limited to,” and shall be exemplary rather than
restrictive.

 

(iv)            Sections & Subsections. Unless otherwise specified, references
in this Agreement to any section shall include all subsections and paragraphs in
such sections, and references in this Agreement to any subsection shall include
all paragraphs in such subsection.

 

(v)            Days. All references to days in this Agreement mean calendar
days, unless otherwise specified.

 

(vi)            Ambiguities. Ambiguities and uncertainties in this Agreement, if
any, shall not be interpreted against either Party, irrespective of which Party
may be deemed to have caused the ambiguity or uncertainty to exist.

 

(vii)            English Language. All notices required or permitted to be given
hereunder, and all written, electronic, oral or other communications between the
Parties regarding this Agreement shall be in the English language.

 

L.                 Drafting. Each Party agrees that it participated equally with
the other in the drafting of this Agreement, using counsel of its choice. This
Agreement shall be interpreted without regard to any principle of construction
regarding the drafting, authorship or revision thereof.

 

M.               Further Assurances. After the Effective Date, each of the
Parties shall execute and deliver such additional documents, certificates, and
instruments and perform such additional acts, as may be reasonably requested and
necessary or appropriate to carry out the purposes and intent and all of the
provisions of this Agreement and to consummate all of the transactions
contemplated by this Agreement.

 

N.                License Registrations. TOTAL may, at its expense, register the
exclusive licenses granted under this Agreement in any country of, or community
or association of countries in, the Territory. AMYRIS shall reasonably cooperate
in such registration at TOTAL’s expense. Upon request by TOTAL, AMYRIS agrees
promptly to execute any "short form" licenses developed in a form reasonably
acceptable to both TOTAL and AMYRIS and reasonably submitted to it by TOTAL from
time to time in order to effect the

 

 48 

CONFIDENTIAL



foregoing registration in such country. No such "short form" license shall be
deemed to amend or be used to interpret this Agreement. If there is any conflict
between such a license or other recordation document and this Agreement, this
Agreement shall control.

 

O.                Counterparts. This Agreement and any amendments hereto may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each Party and delivered to the other Party, it being understood
that both Parties need not sign the same counterpart. Any such counterpart, to
the extent delivered by electronic delivery, shall be treated in all manner and
respects as an original executed counterpart and shall be considered to have the
same binding legal effect as if it were the original signed version thereof
delivered in person. Neither Party shall raise the use of electronic delivery to
deliver a signature, or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of electronic delivery, as a
defense to the formation of a contract, and each Party forever waives any such
defense, except to the extent such defense relates to lack of authenticity.

 

P.                  Affiliates. Each Party hereto shall be responsible for
ensuring that its Affiliates (whether existing as of the Effective Date or
thereafter during the Term of this Agreement) comply with the terms of this
Agreement.

 

[Signatures on following page]

 

 

 

 

 

 

 

 



 49 

CONFIDENTIAL

 

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.

 



AMYRIS, Inc.   TOTAL ENERGIES NOUVELLES ACTIVITÉS USA              By:  /s/
Nicholas Khadder   By:      Name: Nicholas Khadder   Name:     Title: General
Counsel & Corp Secretary   Title:    



 

 

The following AMYRIS Affiliates existing as of the Effective Date of this
Agreement hereby acknowledge and approve the licenses granted to TOTAL in
Section 2.A and Section 7.E.2 of this Agreement.

 



AMYRIS Fuels LLC                     By:  /s/ Thomas Krivas         Name: Thomas
Krivas         Title: Assistant Secretary                     AB Technologies
LLC                     By:  /s/ Nicholas Khadder         Name: Nicholas
Khadder          Title: President                                 AMYRIS Brasil
Ltda.                     By:      By:     Name:     Name:     Title:     Title:
   



 

 

 A-1 

CONFIDENTIAL



THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.

 

 

AMYRIS, Inc.   TOTAL ENERGIES NOUVELLES ACTIVITÉS USA              By:      By: 
/s/ B Clement   Name:     Name: B Clement   Title:     Title: President  



 

 

The following AMYRIS Affiliates existing as of the Effective Date of this
Agreement hereby acknowledge and approve the licenses granted to TOTAL in
Section 2.A and Section 7.E.2 of this Agreement.

 



AMYRIS Fuels LLC         By:      Name:     Title:           AB Technologies LLC
        By:      Name:     Title:    



 

 

 A-2 

CONFIDENTIAL



THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.

 

 

AMYRIS, Inc.   TOTAL ENERGIES NOUVELLES ACTIVITÉS USA              By:      By: 
    Name:     Name:     Title:     Title:    



 

 

The following AMYRIS Affiliates existing as of the Effective Date of this
Agreement hereby acknowledge and approve the licenses granted to TOTAL in
Section 2.A and Section 7.E.2 of this Agreement.

 



AMYRIS Fuels LLC                     By:            Name:           Title:      
                AB Technologies LLC                     By:            Name:    
      Title:                                   AMYRIS, Inc.                    
By:  /s/ Eduardo Loosli Silverira   By:  /s/ Giani Ming Valent   Name: Amyris
Brasil Ltda   Name: Amyris Brasil Ltda     Eduardo Loosli Silverira     Giani
Ming Valent, PMP   Title: Vice Presidente Amyris Brasil   Title: Diretor de
Engenharia  



 

 



 A-3 

CONFIDENTIAL



Exhibit A

 

Commercial Technology Transfer Package

 

  

A commercial technology transfer package should include the following:

 



1. Strain information:   a. Back-ground strain design information such as strain
information, genetic background, sequence information, genetic modifications
information.  e.g.,      I. Strain ancestor and lineage of the applicable strain
including each of the rational or directed strain engineering changes, what type
of changes – deletion, insertion, ploidy changes, description of the changes,
locus at which the changes were engineered and what were the resulting genii of
the modified strain at each step.           b. Strain storage and propagation   
  I. SOP for the overall strain storage including detailed media recipes for
preserving strain      II. SOP for strain revival including steps all the way
from seed vial to inoculums tanks for the propagation media for revival of the
strain            c. Feed-stock information – ingredient information, sourcing,
specificities, testing     I. Feed-stock sources and details of handling the
feedstock          2. Details of a fermentation run at all scales (including
from inoculum to shake-flask to 300L to 1m3, 40 m3 and 200 m3 production
reactors):   a. SOP’s for media, sterilization, fill and draw    b. Sampling
intervals, sampling protocols   c. Performance and specific testing at each
step, protocols for tests at each stage    d. Historical data of runs at  all
scales (including 1m3, 40 m3 and 200 m3) to register and monitor variability  
       3. Process design (including Brotas data):   a. Detailed manufacturing
process, process narrative, operating conditions    b. PFD’s design basis,
heat/material balance, with identified streams   c. Equipment list and material
of construction – vessel specifications, identify an special modifications,
performance required, design and fabrication codes, vendor and model numbers  
d. Utility flow and diagrams – all major inputs, outputs, stream compositions,
flow rates   e. Waste-water specification   f. Routine maintenance, testing,
replacements

 

 A-4 

CONFIDENTIAL



        4. Process book including process control and details of the operation:
  a. Aseptic design and operation,  sterilization and cleaning (SIP/CIP)
procedures and schedules    b. batch and fed-batch operational details,    c.
feeding algorithm details,    d. process control and monitoring strategies   e.
historic data of all prior runs with the strains – access to database of prior
runs



 

 

And any other information that is necessary for being able to operate the strain
in commercial settings.

 

 

 

 

 

 

 



 A-5 

CONFIDENTIAL

 

Exhibit B

 

Initial Package

 

 

Current process book for the current strain Amyris is using for the commercial
production of farnesene and the following with respect to the all of the
designated Intermediate Strains:

 



1. Strain information:   a. Back-ground strain design information such as strain
information, genetic background, sequence information, genetic modifications
information.  e.g.,      I. Strain ancestor and lineage of the current strain
including each of the rational or directed strain engineering changes, what type
of changes – deletion, insertion, ploidy changes, description of the changes,
locus at which the changes were engineered and what were the resulting genii of
the modified strain at each step.   b. Strain storage and propagation        i.
SOP for the overall strain storage including detailed media recipes for
preserving strain        ii. SOP for strain revival including steps all the way
from seed vial to inoculums tanks for the propagation media for revival of the
strain   c. Feed-stock information – ingredient information, sourcing,
specificities, testing         I. Feed-stock sources and details of handling the
feedstock          II. Testing results for content of sugar or other impacting
ingredients         III. Seasonal variation information or data          IV.
Protocols for any adjustment made to feedstock             2. Current best
details of a fermentation run at all scales (including from inoculum to
shake-flask to 300L to 1m3, 40 m3 and 200 m3 production reactors - if not at the
largest scale then information on best scale at which this strain is current
been running):   a. SOP’s for media, sterilization, fill and draw    b. Sampling
intervals, sampling protocols   c. Performance and specific testing at each
step, protocols for tests at each stage    d. Historical data of runs at all
scales (including 1m3, 40 m3 and 200 m3) to register and monitor variability 3.
Current best process design (including Brotas data):   a. Detailed manufacturing
process, process narrative, operating conditions    b. PFD’s design basis,
heat/material balance, with identified streams   c. Equipment list and material
of construction – vessel specifications, identify an special modifications,
performance required, design and fabrication codes, vendor and model numbers  
d. Utility flow and diagrams – all major inputs, outputs, stream compositions,
flow rates   e. Waste-water specification     f. Routine maintenance, testing,
replacements

 

 B-1 

CONFIDENTIAL







4. Current best process book including process control and details of the
operation:   a. Aseptic design and operation, design constraints,  sterilization
and cleaning (SIP/CIP) procedures and schedules    b. batch and fed-batch
operational details,    c. feeding algorithm details,    d. process control and
monitoring strategies   e. Performance data of recent runs 



 



Any other information that is necessary for being able to operate the strain in
commercial settings.

 

 

 

 

 

 

 

 

 

 

 

 

 

 B-2 

CONFIDENTIAL



Exhibit C

 

List of the Member States of the European Union

 

The following States are members of the European Union as of the Effective Date:

 



1.Austria

2.Belgium

3.Bulgaria

4.Croatia

5.Cyprus

6.Czech Republic

7.Denmark

8.Estonia

9.Finland

10.France

11.Germany

12.Greece

13.Hungary

14.Ireland

15.Italy

16.Latvia

17.Lithuania

18.Luxembourg

19.Malta

20.Netherlands

21.Poland

22.Portugal

23.Romania

24.Slovakia

25.Slovenia

26.Spain

27.Sweden

28.United Kingdom

 



 

 

 C-1 

CONFIDENTIAL



Exhibit D

 

Known By-Products

 



1.Identified as of the Effective Date: The following compositions: (i) dead
yeast cells, (ii) ethanol, (iii) farnesol, (iv) farnesene dimer, (v)
triglyceride, (vi) hexahydrofarnesol, (vii) hydrogenated farnesene dimer, or
(viii) combination of items in (i) through (vii) with or without farnesene
and/or farnesane.

 

2.Identified after the Effective Date:

 



 

 

 

 

 

 

 

 

 

 

 

 

 

D-1

 

